Case 2:19-CV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 Page|D.l Page 1 of 77

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Ira Anderson,
Plaintiff,
UsDC ease NO. /9/ /07?¢7
'vs» State Court Case No. 18»010364»1\]1
judge David A. Groner
Jolm Doe, Sly'pecl Services, Inc.,
a foreign corporation, and
Cubacol Transport, LI_C,
a limited liability Company,
Defenclants.

 

NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §§ 1441(1‘)) and 1446, Slyped Services, Inc., hereby
removes this action from the Wayne County Circuit Court (Third Circuit), State
of Michigan, Where it is currently pending1 to the United States District Court for
the Eastern District of Michigan, Southern Division.

In support of its Notice of Removal, Slypecl Services, Inc. states:

PROCEDURAL STATUS OF THE CASE

1. On August 21, 2018, lra Anclerson Commenced this action by filing a
Complaint in the 3rcl Circuit Court, Wayne County, Michigan. The lawsuit Was
assigned ease number 18»010364»1\11.

2. The 3rd Circuit Court1 Wayne County, Michigan, issued its summons

on August 21, 2018.

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 Page|D.Z Page 2 of 77

3. When the lawsuit Was originally filed in the Wayne County Circuit
Court the defendants Were john Doe and Slyped Services, Inc., a foreign
corporation

4. The Summons and Complaint vvere served upon Slyped Services, Inc.
on or about November 14,, 2018.

5. In Ira Anderson‘s Complaint, a copy of Which is attached as Exhibit
A, Mr. Anderson alleges he sustained personal injuries on May 2, 2017 vvhen a
motor vehicle he Was driving collided With a blue 2009 Freightl_iner Cascadia
'i'ractor Truck bearing Vehicle Identification No. 1FU_]GI_CK29LAE2140 and
Vehicle Registration No. AA31DC owned by Slyped Services, Inc. (Anderson
Complaint, 'JJ‘I 8, 9 and 19).

6. ]ohn Doe Was allegedly an employee of Slyped Services, Inc.
(Anderson Complaint1 q 3).

7. The stated amount in controversy, exclusive of interest and costs, is
in excess of $25,000.00.

8. On February 5, 2019, lra Anderson filed a First Amended Complaint
vvith the Wayne County Circuit Court, Exhibit B.

9. On February 8, 2019, Slyped Services, Inc. filed With the Wayne

County Circuit Court its AnsWer to Plaintiff's First Amended Complaint.

55204:00012:4113522-1 2

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 Page|D.S Page 3 of 77

10. On February 8, 2019, Slyped Services, Inc. served Interrogatories and
Requests to Admit upon lra Anderson‘s attorney seeking to ascertain Whether the
amount in controversy, exclusive of interest and costs, exceeds $75,000.00. The
relevant discovery requests and Ira Anderson‘s answers are as follows:

Interrogatory No. 1.

Is Plaintiff claiming damages, exclusive of interest and costs, in
excess of $75,000.00?

ANSWER: Yes.
Interrogatory No. 2.

Has Plaintiff sustained damages, exclusive of interest and costs,
in excess of $75,000.00?

ANSWER: Yes.
Interrogatory No. 3.

Describe the nature and extent of Plaintiff's alleged damages
ANSWER: Plaintiff has suffered injuries Which include but are not
limited to his back, hips and legs, pain, suffering mental anguish,
anxiety and other non/economic damages

Request to Admit No. l.

Admit Plaintiff claims he sustained damages, exclusive of
interest and costs, in an amount in excess of $75,000.00.

Response: Plaintiff objects to this request as it improperly
addresses plaintiff, Mr. Anderson, as "she". HoWever, Without Waiving
any stated or potential objections and in the spirit of cooperative
discovery, Plaintiff admits

55204-.00012:41 13522-1 3

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.4 Page 4 of 77

Request to Admit No. 2.

Admit Plaintiff claims he sustained damages1 exclusive of
interest and costs, in an amount less than $75,000.00.

Response: Plaintiff objects to this request as it improperly
addresses plaintiff, l\/lr. Anderson, as "she". However, Without Waiving
any stated or potential objections and in the spirit of cooperative
discovery, Plaintiff denies.
A copy of lra Anderson‘s Amended AnsWers and Responses to Slyped Services,
lnc.'s Interrogatories and Requests to Admit are attached as Exhibit C.
11. Ira Anderson‘s Amended AnsWers and Responses to the Requests to
Admit Were served upon Slyped Service's attorney on February 22, 2019.
12. 28 U.S.C. § 1446(|0)(3) provides as folloWs:
(3) Except as provided in subsection (c) if the case stated by
the initial pleading is not removable a notice of removal may be
filed Within 30 days after receipt by the defendant, through
service or otherwise, of a copy of an amended pleading motion,
order or other paper from Which it may first be ascertained that
the case is one Which is or has become removable
PROPRIETY OF REMOVAL
13. `l'his Notice of Removal is timely because it is filed Within 30 days
after Slyped Services, Inc.'s receipt of a paper (ansvvers to interrogatories and
responses to requests to admit) from Which Slyped Services, Inc. could ascertain
that this case is one Which is removable based upon the parties' diversity of

citizenship and the requisite amount in controversy

14. This matter is properly removable under 28 U.S.C. § 1441(b).

55204:000|2:4| 13522-1 4

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.B Page 5 of 77

15. This Court has original jurisdiction of this action pursuant to 28 USC
§ 1332. Ira Anderson is a citizen and resident of Detroit, Wayne County, l\/[ichigan
(Anderson Complaint, €ll 1). Slyped Services1 Inc. is a foreign corporation
(Anderson Complaint, ‘il 4). Slyped Services, Inc. Was incorporated in the State of
Florida and its principal place of business Was located in Doral, Florida. (see
Affidavit of Pedro Puentes attached as Exhibit D). Slyped Services, lnc. Was
voluntarily dissolved on November 20, 2018 (Affidavit of Pedro Puentes).

16. “Generally speaking the capacity of a corporation to sue and be sued
in a federal court is determined by the law under Which it vvas organized Fed. R.
Civ. P. 17(b).“ Cardinal Casualty Co. v. lnternational Fibers, 1994 U. S. Dist. I_EXIS 10494
(E. D. Mi., 1994) (Cook, ].) When a corporation is dissolved in Florida, it
"continues its corporate existence but may not carry on any business except that
appropriate to vvind up and liquidate its business and affairs." Pla. Stat. 607.1405.
In Cardinal Casualty Co., supra, judge Cook analyzed the citizenship of a dissolved
corporation for diversity purposes,

Significant case lavv supports a finding that International

Fibers is an Ohio resident In Ripalda v. Amcrican Operations Corp., 298

U.S. App. D.C. 189, 977 F.2d 1464 (D.C. Cir. 1992), the District of

Columbia Circuit Court of Appeals addressed the issue of Whether a

state statute Which extends the life of a dissolved corporation for the
purpose of being sued also preserves the corporation as a citizen of its

state of incorporation for the purpose of determining diversity of
citizenship After stating that a court should look to the state law in
order to decide this issue, the Rapidly court found that the corporation
continued to be a resident of DelaWare:

55204:00012:41 13522-1 5

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.€ Page 6 of 77

To hold that its Delaware citizenship did not
likewise persist through that time for the purpose of
establishing diversity jurisdiction would frustrate that
State's purpose of facilitation the resolution of claims by
and against the corporation and would serve no federal
interest No other federal court before the decision here
under review has thought otherwise

Ici at 1468. Several other cases have rendered similar holdings,
including Illinois Central Gulf R. v. Arbox Three Corporation, 700 F.
Supp. 389 (N.D. Ill. 1988) (dissolved Delaware corporation continues
as Delaware citizen for purpose of diversity); Scliolniclz v. Schatz, 708 F.
Supp. 57, 58 (S.D.N.Y. 1989) (same pursuant to New York statute);
Products Engineering Co. v. OKC Corp., 590 F. Supp. 547, 551 (E.D.
I_a. 1984) (rev‘d on other grounds); and Vinccnt v. De Maria Porsche/Audi,
lnc., 532 F. Supp. 1035, 1038/39 (S.D. Fla. 1982) (same pursuant to

Florida statute).
Id. at 9 - 11. Therefore, Slyped Services, lnc., a dissolved Florida corporation, would
remain a citizen of Florida for diversity purposes

17. Cubacol 'i`ransport, l_I_C is a foreign limited liability company.
(Anderson's First Amended Complaint, ‘il 5). According to the Florida Secretary of
State, Cubacol 'l'ransport, I_I_C is organized in the State of Florida with its
principal place of business located in Doral, Florida. (see documents filed with and
obtained from the Florida Secretary of State attached as Exhibit E). 'l'he members
of Cubacol `l`ransport, I_LC are identified as Francy Fishcer and Daniel Perez.
Francy Fishcer and Daniel Perez are citizens and residents of Doral, Florida.

18. On i\/iarch 12, 2019 Slyped Services, lnc.‘s attorney reviewed the

process and pleadings on file in this case with the Wayne County Circuit Court.

55204:00012:4113522-1 6

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.7 Page 7 of 77

time, there were no proofs of service filed with the Wayne County Circuit Court
indicating that either john Doe or Cubacol Transport, l_LC have been served with
a Summons and Complaint in this lawsuit Furthermore, Slyped Services, lnc.‘s
attorney contacted Ira Anderson‘s attorney on March12, 2019 and confirmed that
john Doe or Cubacol 'l`ransport, LLC have not been served with a Summons and a
copy of Anderson‘s First Amended Complaint.

19. “Where there is more than one defendant the 'rule of unanimity
requires that in order for a notice of removal to be properly before the court, all
defendants who have been served or otherwise properly joined in the action must

either join in the removal, or file a written consent to the removal."’ l_oftis v. finith
Parccl Serv., lnc., 342 F.3d 509, 516 (6th Cir. 2003) (quoting Bricrly v. Alusuissc Flcxiblc
Packaging, inc., 184 F.3d 527, 533 n. 3 (6th Cir. 1999), cert denied, 528 U.S. 1076, 120
S. Ct. 790, 145 L. Ed. 2d 667 (2000)); see also Hiclzs v. Emery Worldwiclc, Inc., 254 F.
Supp. 2d 968, 975 (S.D. Ohio 2003)." However, an exception from the "rule of
unanimity" exists where the non/joining defendants have not been served with
service of process at the time the removal petition is filed. Hicks, 254 F. Supp. 2d at
973 n.4. see also, Uncicrwooci v. Cicna Health Carc Managemcnt, 2008 U.S. Dist. I_EXIS
31576; 2008 WL 1776961 (E. D. Mi. 2008) and Ford v. Associatcd Electric Coopcrativc,

lnc., 2017 U. S. Dist. l_EXIS 196477; 2017 Wl_ 5903969 (E. D. Mo., 2017)("1t is well'

recognized that obtaining the consent of an unserved defendant is not required to

55204:00012;4113522-1 7

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.S Page 8 of 77

effectuate removal to federal court.“) Robcrts v. Palmer, 354 F. Supp. 2d 1041, 1044
(E.n. Mo. 2005).

20. Ira Anderson is citizen of the state of Michigan and Slyped Services,
Inc. is a citizen of Florida. Therefore, there is diversity of citizenship Ira
Anderson claims and is seeking damages, exclusive of interest or costs, in excess of
$75,000.00. Therefore, the amount in controversy exceeds the required
jurisdictional amount

21. Pursuant to 28 U.S.C. § 1446(a), Slyped Services, Inc. has attached
hereto as Exhibit F copies of all process, pleadings and orders served upon Slyped
Services, lnc. in this matter.

22. Pursuant to 28 U.S.C. § 1446(a) and (d), Slyped Services, Inc. will file
a copy of this Notice of Removal with the 3rd Circuit Court, Wayne County,
Michigan; will provide prompt notice to all parties; and will file a proof of service
of all notices and filings with the Clerk of the United States District Court for the
Eastern District of Michigan.

23. This action is removable to this Court pursuant to U.S.C. §§ 1441 and

1446 because it is within this Court‘s diversity jurisdiction

55204:00012:4113522-1 8

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.Q Page 9 of 77

REQUEST FOR HEARING ANDJURISDICTIONAL DISCOVERY
24. lf Ira Anderson contests this removal, Slyped Services, Inc. requests:
A. A hearing regarding this Court's jurisdiction over, and the
propriety of removal of, this matter.
B. The opportunity to present evidence demonstrating the
existence of diversity jurisdiction and the propriety of removal; and
C. l_eave to conduct limited discovery related to those issues.
WHEREFORE, Slyped Services, Inc. removes the above captioned action
from the 3rd Circuit Court, Wayne County, Michigan, to the United States
District Court for the Eastern District of Michigan, Southern Division.
FOSTER SWIFT COLLINS fsc SMITH PC
By:/s/Dirk H. Beckwith
nirk H. Beckwith (P35609)
Attorneys for Slyped Services, Inc.
28411 Northwestern Highway, Suite 500
Southfield, l\/iichigan 48034
248.539.9918
dbeckwith@fosterswift.com

Dated: March12, 2019

55204:00012:4113522-1 9

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.lO Page 10 of 77

LIST OF EXHIBITS

A. Complaint and Demand for jury Trial

First Amended Complaint by Right and Reliance on Demand for jury Trial
Heretofore Filed

C. Plaintiff's Amended Answers and Responses to Slyped Services, lnc.‘s
Interrogatories and Requests to Admit to Ira Anderson

D. Affidavit of Pedro Puentes
Documents filed with the Florida Secretary of State

F. All documents filed with the Wayne County Circuit Court in its case
number 18»010364/1\11

55204:000|2:41|693|-1

" Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.11 Page 11 of 77

f y . \

S‘T ATE OF MICH[GAN
IN THE ClRClllT COURT FOR THE COUN'TY OF \VAYNE

TRA ANDERSON,
CASF. NO. 1 8- -NI

Plainiii`|`, H(_}N.
\".

.IOHN DOE, and Sl_-YPED SER\"ICES, lNC.,
A Foreign Pru fit Corpora.tion,

Defcndanzs.

 

LAWRENCE R.. ROTi-ISTI"».TN (P19697}
MICHAEL .i. RO`l‘l-l's"|`E,lN (P?DMO)
MA'R|O J. AZZOPARDI {P469?l)
Rotl'iatc»in I_aw Group, PLC

Ailorncys for Plaintiff

19068 W. Ten Mile Road

Soulh.lield, Ml 48075

{248) 355-2048!(2118)355~2079.[¢1):
|rr®roth steinia\§_'gi_p;\p.com

i_.!_iji:@§o_thsieinlawwrongch
m`|a(a,:miiixlcinlawigi_'m|p.corn

Thcrc is no other pending ur resolved civil action arising out of the same
transaction or occmreuc¢ as alicng in this Complaint.

."s.’ lawrence R. Rothstcin
L.AWRENCE R. ROTHSTEIN (P l 9697)

COMPLAINT AND DF.‘MAND FOR JURY TRIAI.-

NOW COMES the Plainli'li`, IR,A AN])ERS()N. by and through his attorneys
ROTHSTEIN I.AW GROUP I'LC, and in support nf' his Complaint against the Def'enclants,
shows unto this Honoiable Court as fnllnv.=s.’

(}ENF.RAL ALLEGATIONS
l. Tlml 1-"1'.\intifi°'1 lRA ANDERSON, was al ali times relevant herein, a resident of

lhe City of Dctroit, County of Wayne, State of Michigau.

o ¢"'0 f`nwrr

l'\'-\¢~.»m-\.ov-¢+ vaaai'¢-nr\ 1`-" r}\.:\ \.'n' n\'rnu\a '2¢-¢1 f":w

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.12 Page 12 of 77

2. rim on or about roy 2, 2017, Pirmnrr, ina anonason, was invoin in a
motor vehicle accident in the fifty ot` Dei;roit. Courny oi.` Wayne Stcno ofhiichigan.

3. That based noon information and beiii:i`, Dcf`cndanz, JOllN DOE, at all times
relevant hecei.n, was an employee of Dcf`endant, SLYPED SERVICES, IN(L {hercina£or referred
10 us SLYPED). l

4. That based upon information and belief, Defendnnr, SLYPBD, was at all rolevamr
times horcm, a Fumign `Profif Corporal:ion, oondueting a regular portion o+` its business in the
County of Waync, State of Ivlichigzm_1 and IOHN 1105 was the operator of the iruck owned by
Deihndam_. vaPirn.

5. Thai based upon information and bch'ef`, Defendmit, SLYPED's resident agent is
Puontcs Pcdro located 2114630 NW 102 N`|) Avcmie, Apt 106, Cily of Doral, Sinto of Florida.

6. Thac the amoum in connoveniy heroin exceeds tire sum of 'l`wenty Fivc Thousand
Dollars ($25,000.00), exclusive of illinr%t, cosls, and n.LLomey fces.

COUNT l' - NEGLIGENCE B!’ DE-I"ENDANT .IOHN DOE

 

7 . Plaintiff herein im:m-poratcs by reference and re-ulleges Puragruphs 1 through 6 of
the Allegaiions of this Complaint with the same force and c-H`cct as if Same Were set forth in full
hercundct, and further states:

fi. Thn| based upon information and beliei", Dofcndant, JOHN DOE._ at all times
relevant herein was rim operawr ol` n motor vehiclc, identified as a Bluc 2009 Freightliner
Cascadia ’I` motor Tru.clc bearing a Vohicle Idenliiicntiun No. lFUJGLCKZQLAEZ 140 and
Vehjcl: Regisiracion No. AAS 1DC (hereinaffcr sometimes referred to as “Dofcndant's vehicic:"')
and was responsible for the usc, operation mainicmanco, and was in ooni.rol of same m die time

of the subject motor vehicle accident

nnmnmm¢ ¢MA;\-or`| 1-'.' ace `\.fr \‘L\rma 'l-rl r‘;m~vu;§ r‘dvu¢§

Case 2:19-CV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.lS Page 13 of 77

9. On or about Mny 2, 2017, PlaintilT was thc driver of a motor vehicle identified as
aZOO? Whiie Pontiuc Grantl Prix, beating n Vchiclc ldrmli.[icatiun No.2G'.!WP552471205479
and Vchicle Registration No. BT'l”tSSSl (hcrc'tnnfrer sornetil\\es felt-rml to ns “Piaiutifi"s vehi-
cle"`), and while traveling on Schaet'er Roud at or near the intersection of Scltncfer Roud and Fort
Street, Deicndant. .lOHN DOE, suddenly attempted to make n left turn from die right lane and
collided with Plainrii`r‘s vehicle, dragging it to the left, causing a motor vehicle nceident.

IO. That at all times relevant and material l\crcto, ir was the duty ol` the Dcfcndant to
operate Del`cndant‘s vehicle in a safe and reasonable manner and exercise such due care in such
vohic]e‘s operation as the rules of common law require and in accordier with tire laws of the
State oi' Michlgan and all subdivisions thereor`haring jurisdiction

l l. 'I'bat contrary to the duties set forth above and below, the Defendnnt, IOl~TN l')OF.,
was negligent, careless, rcclclcss, cnd)'or guilty ol' willful and wanton disregard of the lives end
safely of individuals such as Plaintiff in the operation oi`Del`endunt‘s motor veliiclc, and further
breached tito aforesaid dulles owed to Plaintiir`, including by way o|' illustration and nor
limitetion:

a. Fniling to operate Del'endanl’u vehicle in n reasonably careful and prudent
manncr_. and failing to keep Dei`endanr’s vehicle under control so as to avoid a collision
with another vcln`t:lc;

b. l"niling to operate Defendnnt’s vehicle at a speed which was reasonable
and proper and Within consideration for the then-existing conditions;

c. Gperating u vehicle at an excessive speed in violation of statutes and

ordinances having jurisdiction;

T'\¢~m\n~u~cu\*l* vona:\wv" 1-4\.- ¢’-\o '\.rr “."r“ma 'zw'l f"irn:\ ii r' run-t

Case 2:19-CV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 Page|D.14 Page 14 of 77

d. Driving Dcl'cndar\t’s vehicle carelessly and heedlessly in willful disregard
for fha Sat`et"y of othols. Without due Cau|.iort and circumspection so as to endanger

persons and proporty;

e. Failing to make reasonable and pmper observations and draw reasonable
and proper conclusions which were necessary at the time so as no avoid a motor vehicle
COlliSiun;

f. Failing to stop within tim assured clear distance ah each

g. Fuiling to yield the right of way to Plaintilil"s vehicle;

11. Opcrar,ing a mmor vehicle while distracted;
i. Failing to amy in the proper lane of traveling;
j. Committing other acts aud,’or omissions which constitute breaches of

duties owed 10 Plaintiff with respect to the operation of a motor \"chicle, which Plaintiff

resorch the ri got bo add at a later date.

12. That in tile happening of lite aforesaid accidan Plaintiff was not negligent but
was at all times conducting himself in a reasonable and prudent manner.

13. 'I'hat us a direct and proximate result oftho aforementioned breaches of duties and
the negligence of tito Dci`cndant, the Detlandm\t caused a motor vehicle collision of great force
and impact, causing Plain ti l` t to su&`er sevcrc, scrious, painful permanent antl disabling injurien,
and causing the Plaintiff to suffer serious impairmean of important body functiont[s) andfor
permanent and serious disiigut'omcnts.

14. 'I'hat' as a direct and proximate result ol` the aforementioned negligence and
bmachos of duties of the Dcfeudnnt, Plaintit't", IRA ANDERSO`N, was made to suffer serious and

disabling injurics; including but not limited to injuries m ln's back, l:ip(s)_. and leg(s), as well as

nr\rn1ovv\“+ enalean \\vl ¢L~o \Hl \lr`ncmo 2001 r"‘;m'-\v;+ l'"‘t\\"+

Case 2:19-CV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 Page|D.lB Page 15 of 77

other seriowt zmd disabling injurics, and aggravation ot` injuries the Compiete nature and extent m"

which is not completely known at this time-

15. 'l‘hat ns a direct result of thc aforementioned coilision. Piamtiff suif¢red,
continues to suffer, and will likely in the future continue to suffer great pain. discomfoft,
embarrassman humiliaticn, mental anguish, depression, gross anxiety, ittdignity, and
inconvenience.

16. Timt prior no the accidmt, Plaintiffwas in reasonably good health and was able to
and did participate in and enjoy thc usual activities of li)°c, but since said accidan Plaintiff lms
been under medical and in a state of puin, stress and discomfort all preventing him from
engaging in 111at1y nfchosc activities he engaged in prior to thc accident

17. ‘I`|mt as a direct and proximate result of the motor vehicle accident and the injuries
Plaintiff Stlstained thet'cin, Plaintiff has sought and obtained continued medical treatment and
attention and will likely require extensive medical treatment in the futurc.

W[£ER.EFORE, Plaintiff prays that this Honorahle Court grant judgment against the
Defcndant, JOIIN DOE, in whatech amount Plaintiff is found to be cntitlcd, together with
inlercst, costs, and attorney l`ees.

COUNI` 11 - OWN ERS LIABILI`I'Y |Againsi SLYPED[

18. Plaintiff herein incorporates by reference and rtc-ailech Pa.nagraphs 1 through 17
ofthc A]]egations of this Complaint and with the same fm and effect as if same were set forth
in r`u}] hcrcuutlcr, and further statcs:

19. Thut at all times relevant hcrcto, the vehicle being driven by .lOHN DOF, was

o\\mcd-’co-owned and/or leasedico-lcaxcd by llc£cncianc, SLYPED.

n'\o \41' ‘l!ntmn 2d Nm\\:' ("r“ud-

r\/v\tuv\m\t MA-\; ¢ l ;"`\ kg ,

Qase 2:19-CV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 Page|D.l€ Page 16 of 77

20. Tl‘tat at all timcs relevant herelo, the vehicle being driven by JOII`N DOE was
being operated with the express mtd/or implied consent and knowledge of Def`mdant-ownerfco-
owner aod:'or lessea.-‘co-lessce, SLYPF;D.

2 | . 'l`hnt Dcfendant, SLYPBD, is responsible for all damages Sllstained by the-
Plah'nil'i'in this matter as hereinbefon:- or hcrcinaller alleged which were caused as a result nftl\e
negligent operation of the said motor vehicle by IOHN DOE pmsuant to MCLA 25 1401 e_t. Lq.,
as nmended. and other applicable statutes and the common law of the State o'l’ Michigs.n
governing owner‘s liability for the negligent operation ut’ motor vehicles.

WI~[ERF.FORR, PlaintiH`rcspcctti`ully request that this Ilnnnrnble Court grant judgment in
favor of tim Plaintiil` against the Del`emlnnt, SLVPF.D, for whatever amount co which Plaintiff is

found to be enritted, together with interest, costs. and attorney t'ees.

C()UNT ll[: RESPOBDF.AT SUPF.RIOR AS '1`0

DF.FENDANT SLYPED

22. Plaintiff herein re-incorporat'w and re-allegea 'Paragraphs 1 through 21 of the
previous Allegat`tons ot`thls Complaint with thc same force and effect as if same were act forth in
full ltcrcundc.t', and further sn:it-.~s:

23. ‘l`har on or about May 2, 2017, Defcndant, JOHN DOE, was a driver, cmploycc,
and otherwise an agent of Defcndant, SLYl’l:LD.

24. That on or about Mny 2, 201 '?. De~t`cndant, SLYPBD knew or should have latown
that the Defendant_. JUHN DOE., was acting within the scope ofhis employment at SLYPED.

25. That on or about Mny 2, 2017. and at thc time of the aforesaid accident
l')efendtmt, JOHN DOE, Wus acting in the course ofhis employment for Defendant, SLYPBD,

and during the course of his regular duties l`nr said Defendant.

“nnnw\rw'\¢> omni-vend two visa \_¢t n.'¢“w~a jul-l r":o-M'\-:§ l".nn~n-\l~

C_ase 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 Page|D.17 Page 17 of 77

26. That l'chcnclant, SLYPED, is liable for thc negligence of Det'endant, .lOl-IN DOE,
its truck driven employee anrlfor agent pursuant to thc Doctrine of Resprmdca: Superior.

WIIER]E-FORE, the Plaintiff prays for judgment in favor of thc Plaintiff and against the
Dcti:ndant in whatever amount this Honorablc Court deems Plaintiff is entitled_. together with
interoat, costs and reasonable attorney fees.

COUNT IV: Nl!l LIGENT TRA]NING SUPERVISION an
.»'t§ 'l'() DEFENDANT, SLYPED

27. Plaintifi° herein rca-incorporates and rts-alleges Paragraphs 1 through 26 ol` the

   

previous Allegotions of this Complaint with the same force and affect as il` sums wore set forth in
full lxereunder, and farther statcs:

2$. That on or about `Mny 2, 2017, Dcfcndant, SLYPED was the employer ot'
Del`endant, JOI-]N DOE.

29. 'l`lln't on or about M:=ty 2, 20]7, Det`endant, SLYPDD, was responsible for hi.t'ing,
supcnishtg, instntoting and employing truck drivers. more specifically Del`endant, JOHN DOE,
to work in the capacity of driving while lawfully operating its motor voliiclo(n) and Defendtmt,
SLYPHD, Was otherwise in control and!or co-contrul uf said motor vcl\iolo, pruperty, truck
drivens, employees and authorized agents of SLYPFD,

30. Th".tt on or about Ma.y 2, 2017, Dei'endant, IOHN DUE, Was lawfully operating
Dcfmdnnl’s vehicle as a truck driven employed andior agent acting within thc scope and course
m°his employment and hired by Del`cmlant, SLYPE.D.

31. Thatt at all times relevant and material liercto, it was the duty of Dcfcndant,
SLYPED, to provide and maintain reasonably tr'nir\od, inslnwtcd and/or supervised truck drivers.

employees and authorized agents who arc lawfully operating D¢fendant’s velticles.

c l'-\u \¢TT \K!¢“Mn 'lrrl r`;rf'rr\;l' ('r\.~nl~+

hnr-.~mnnl ran n:"st\ari 1-“

CaS€ 2219-CV-10747-SFC-RSW ECF NO. 1 filed 03/13/19 Page|D.lS Page 18 Of 77

32. Tltnt Defmtdant, SLYPED, breached its efore-stated duties to provide and maintain
reasonably trained, instructed und."nr supervised truck drivers employeen, and authorized agents
by failing to reasonably hire, train, insnttct, supervise and manage qualified and safe individuals
and!or reasonably screen potential applicants for employment at SLYPED, including but not
limited to Del`endunt, JOHN DOE.

33. 't°ltat Dcfcndztnt, SLYPF.D, knew or should have known that Defendmrl:, .IOH`N
DOE, was not properly Lrnined, lnstnzct.etl, mtd."or supervised to operate Del’endnnt’s vehicie{s)
and won otherwise an individual who should not be driving Defentlant`s motor vehicle

34. 'l"hat T)efendnnt, SLYPED, was negligent in and breached thc following duties by
way of illustration hut not limitation

a. Negligently hiring Dei"endant, .l()l-iN DOE, Without proper training and:‘or
instruction;

b. F ailing to properly supervise Defendant. JOHN DOE, and other drivers,
employees and.»'or agents while working and/or during thc scope and connie of their
employment with Defendnnt, SI.YPED;

c. Fail.ing to properly train tmd!ur instruct Defondant, JOl-lN DOE, and other
drivocs, employees und."or agents in thc safe operation oi` De l'cnclant’s vehicle[s) while in
the course o[`cniployment With Dei`endtmt, SLYPED;

d. F-alling to wine reasonable precautions no prevent injuries such as those
incurred by Plaintit`f_:

c. L‘ommittlng other acts of negligence which will be ascertained through the
course of discovery in said litigation
35. 'l'hnt in the happening of the afore~stated incident, Plahltil`f` was not negligent, but

rather Plaintist injuries wore the soto, direct and proximate result of Dciimclant, SLYPED'$,
8

r\¢-\---“ amf rann:~¢».:v‘ 1\;': lbo \»{T ix-rd\‘ma th N-v¢\¢':i' farm

C.ase 2:'19-CV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 Page|D.lQ Page 19 of 77

negligence and the negligence of iis drivers, employees and agents during thc scope and course
ui` enmloyme-m` with Dofcndant. SLYI’ED.

36. Tbat ns a direct and proximate result of Defendanrs’ ncgligence, PlnintiFF, lRA
ANDERSON, scd`i`ered severe and debilitating i:ijuiics, including but not limited to injury to his
muscles, ligamonts, nerves and nervous systcui, including injury to his hip{s), back, lcg(s`], and as
weil as other serious and disabling injuries including poten'l.in| aggravation Of pre-existing
condiiitms and other paris of his body.

37. Thai as a direct and proximate result of the said incident. Plaintiii'" suffered severe
embarrassment distress, disconii`ort., inconveniencc, mental anguish, pain and suffering and
Plainiifl" has incnmd significant doctor bills, medical bills and!or hospital bills and Will likely
continue to do so in the iiitmc.

38. 'l'hat, addilionally; because of the nature of said injuries, Plziintiffwas and continues
to be unable m participate in many oi` the activities of iit'c in which he was able to indulge in
prior to said i.tlju.rjes.

WliEREFORE, |he Plaintiff prays for judgmem in favor of the Plaintiff and against the
Defendsnt, SL-YPED, in whatever amount this Court deems Plaintiff is cntit|ed_. together with
inl'erest, costs and reasonable attorney fees.

Respecil`ui|y submitted

ROTFISTEIN LAW GROU'P PLC

t'si" anre.nce R. Rmhstgjn

LAWRENCE R. ROTHSTEIN (Pi 9697)
Attomey for Plaintiff

19068 W. Ten Miic Road

Southlieid, Ml- 48075-2.4[}1

(248) 355-2048
Datcd: Ailgust 21, 2018

namv~\h*l- maa\'v¢mi ku d~'l»\a R"l' annn '2-./1 |'°';¢,~..;I P,~..»o-

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 Page|D.ZO Page 20 of 77

S'l`.-\TE OF MICHIGAN

lN THE CIRCUIT C'GUR’I` FOR TI-IE CU UNTY OF WA`YNE

tim ANDERS()N,
CASE NO. 18- -Nr
anittt", Hot\’.
V,

JOHN DOE. and SLYPED ST~'.RVIC'.]:',S, lNC.,
.A Forcign Proiit Corporation,

Del'endamti.

 

LAWRENCF. R. ROI`HS'I`E.]N (PI%SWJ
MECHAE.L J. ROTHSTEI_\` (P?O?AO)
MARIO .T. AZZO`PARDI U’-‘iéi$)?l)
Rothsbein an Ciroup, Pf.(_.‘

A'rtomeys for Plaintiff

19068 W. 'l`en Milc Road

Southf`ield, MI 480".'5

C248`) 355-2048)"(248)355-2079.!'{1):

lg;@t"' 'othsteiulaw Ui§p.com

mi\{alruthstehilav,_'grout).com
m]'a{trl_rothsteinlaw@tgg.cum

ll

DEMAND FOR .FURY 'l'RLt\L

 

NOW COMES thc Plaintiff herein, by and through his attorneys, ROTHSTEIN LAW
GROUP PI_C, and hereby demands n trial by jury as 10 any and all issues so triable in the
captioned matter.

l{i‘.spcc'|:i`uily submitted,
ROTHSTEi-IN I.AW GROUP PLC

.-;'§f La\\nence R. Rothstcin
LAWRENCE R. RO`I`HSTELN (P]9697)
Atiorney fur Plaintiff
19068 W. "l`en Mile Road
Southf`leld, Nli 48075~2401
Daten'.: August 21, 2018 {248) 355-2048

10

`;r)-l l;‘ r`n"v|'

.\ Q--l

nunc oman-§ fur-aimed inv §l\r\ 111 \L'nr.<n

18-010364-N| FILED lN MY OFFICE Cathy M. Garrett

WAYNE COUNTY CLERK 215/2019 7:29 PIV| Jacquetta Parkinson

""" CaS€ '2:19-CV-'J_O747-SFC-RSW" ECF"NO. 1""fi|'€‘d 03/1`3/19 Pag"é`|‘D.Z]‘_‘ `Pag€` 21 df 77

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

]_RA ANDERS ON,
- Case No. 18-0] 0364-NI
Plaintiff,
vs Hon. David A. Groner
JOHN DOE, and

SLYPED SERVICES, INC, a
Foreign Proflt Corporation, and
CUBACOL TRANSPORT LLC, a
Foreign ProHt Corporation,

Defendants.

LAWRENCE R. ROTHSTEIN (P19697)
MICHAEL J. ROTHSTEIN (P70240)
MARIO J. AZZOPARDI (P46971)
Rothstein Law Group, PLC

Attorneys for Plainu'ff

19068 W. Ten Mile Road

Southfteld, MI 48075

(248) 355-2048/(248)355-2079fwc
lrr rothsteinlaw o .com
mir@rotbstehllawg;oup.corn
m]'§@;othsteiniawgroup.com

FIRST AMENDED COMPLAINT BY RIGHT AND RELIANCE
ON DEMAND FOR JU'RY TRIAL BERETOFORE FILED
NOW COMES the Plaintiff, IRA ANDERSON, by and through his attorneys,
ROTHSTEIN LAW GROUP PLC, and in support of his First Amended Complaint by Right

against the Defendants, shows unto this Honorable Court as follows:

18-010364-N| FlLED |N MY OFF|CE Cathy M. Garrett

WAYNE COUNTY CLERK 2/5/2019 7:29 P|V| Jacquetta Parkinson `

ease-2:=1-9-ev=1e7-47-S-Fc--Rva ~~ ECF No. 1 filed 03~/13/19 PagelD.zz ""Page€zz'o't??

§E_NE_RAL_MGAM§

. That Plaintiff, IRA ANDERSON, was at all times relevant herein, a resident of the

City of Detroit, County of Wayne, State of Michigan.

. That on or about May 2, 2017, Plaintift`, IRA ANDERSON, was involved in a motor

vehicle accident in the City of Detroit, County of Wayne, State of Michigan.

. That based upon information and belief, Defendant, SLYPED SERVICES ]NC., was at

all relevant times hereto, a Foreign ProHt Corporation, conducting a regular portion of its
business in the County of Wayne, State of Michigan, and .TOHN DOE was the operator of

the truck owned by Defendant, SLYPED.

. That based upon information and belief, Defendant, SLYPED SERVICES l`NC’s resident

agent is Puentes Pedxo located at 4630 NW 102 ND Avenue, Apt 106, City of Doral,

State of Florida.

. That based upon information and belief, Defendant, CUBACOL TRANSPORT LL~C.,

was at all relevant times hereto, a Foreign Profit Corporation, conducting a regular

portion of its business in the County of Wayne, State of Michigan.

. That based upon information and belief, Defendant, CUBACOL TRANSPORT LLC’s

resident agent is Fischer Francy Ramirez located at 4630 NW 102 ND Avenue, Apt 106,

City of Doral, State of Florida.

. That based upon information and belief, Defendant, JOI-]N DOE, at all times relevant

herein, was an employee of either Defendant, SLYPED SERVICES, INC, or Defendant,
CUBACOL TRANSPORT LLC. (hereinatter sometimes collectively referred to as

“Defendants”).

. That the amount in controversy herein exceeds the sum of Twenty Five Thousand Dollars

.~1 :

18-010364-N| FlLED lN |V|Y OFFICE Cathy l\/l. Garrett

WAYNE COUNTY CLERK 2/512019 7:29 PM Jacquetta Parkinson

CaS€='QZ19-CV-1O74~'7'-13FC'-RS'W ECF NO.' l filed `03/1`3/19""'Pélg€|D'.'23 " PAQ€ 23 Of 77 ’

9.

10.

11.

($25,000.00), exclusive of interest, costs, and attorney fees.
QIWM
Plaintiff herein incorporates by reference and re~alleges Paragraphs 1 through 8 of the
Allegations of this Complaint With the same force and effect as if same were set forth in
full hereunder, and further states:
That based upon information and belief, Defendant, JOI-IN DOE, at all times relevant
herein, Was the operator of 7a motor Vehicle, identified as a Blue 2009 Freightliner
Cascadia Tractor Truck bearing a Vehicle Identiiication No. 1FUJGLCK29LAE2140 and
Vehicle Registration No. AABIDC (hereinatter sometimes referred to as “Defendants’
vehicle”) and was responsible for the use, operation, maintenance, and was in control of
same at the time of the subject motor vehicle accident
On or about May 2, 2017 Plaintiff was the driver of a motor vehicle,` identified as a 2007
White Pontiac Grand Prix bearing a Vehicle Identiiication No.2G2WP552471205479
and Vehiole Registration No. BTT6851 (hereinafter sometimes referred to as “Plaintiff’s
vehicle”) and while traveling on Schaefer Road at or near the intersection of Schaefer
Road and Fort Street when Defendant, JOI-[N DOE, suddenly attempted to make a left
turn from the right lane and collided with Plaintiff’s vehicle, dragging it to the left,

causing a motor vehicle accident

12. That at all times relevant and material hereto, it was the duty of the Defendant, JOHN

DOE, to operate Defendants’ vehicle in a safe and reasonable manner and exercise such
due care in such vehicle’s operation as the rules of common law require and in
accordance With the laws of the State of Michigan and all subdivisions thereof having

jurisdiction

18-010364-N| FlLED |N |\/lY OFF|CE Cathy lV|. Garrett

WAYNE COUNTY CLERK 2/5/2019 7:29 Pl\/l Jacquett‘a Parkinson _

""CaSe '2:19-CVJJ_O747-SFC-RSW’ ECF'NO. 1 "`fi|e(`fl 03/13/19 Pag"e`lD`.‘ZZl "Pag'é 24 di 77

13. That contrary to the duties set forth above and below, the Defendant, JOHN DOE, was

negligent, careless, reckless, and/or guilty of willful and wanton disregard of the lives

and safety of individuals such as Plaintiff in the operation of Defendants’ motor vehicle,

and further breached the aforesaid duties owed to Plaintiff, including, by way of

illustration and not limitation:

a.

Failing to operate Defendants»’ vehicle in a reasonably careful and prudent
manner, and failing to keep Defendants’ vehicle under control so as to avoid a
collision with another vehicle;

Failing to operate Defendants’ vehicle at a speed which was reasonable and
proper and within consideration for the then-existing conditions;

Operating a vehicle at an excessive speed in violation of statutes and ordinances
having jurisdiction;

Driving Defendants’ vehicle carelessly and heedlessly in willful disregard for the
safety of others, without due caution and circumspection, so as to endanger
persons and property;

Failing to make reasonable and proper observations and draw reasonable and
proper conclusions which were necessary at the time so as to avoid a motor
vehicle collision;

Failing to stop within the assured clear distance ahead;

Failing to yield the right of Way to Plaintiff’ s vehicle;

Operating a motor vehicle while distracted;

Failjng to stay in the proper lane of traveling;

18-010364-N| FlLED |N MY OFF|CE Cathy l\/|. Garrett

WAYNE COUNTY CLERK 215/2019 7:29 PM Jacquetta Parkinson v

Ca‘Se"ZTlQ;CVL'l'O747'-`SFO-RSW' ECF |\|O'l“'l "fi|‘€d'OS/l`S/J_Q ' Page|D.ZB` "PZ'§Q€ 25"61"77' '

j. Committing other acts and/or omissions which constitute breaches of duties owed
to Plaintiff with respect to the operation of a motor Vehiole, which Plaintiff
reserves the right to add at a later date.

14. That in the happening of the aforesaid accident, Plaintiff was not negligent, but was at all
times conducting himself in a reasonable and prudent manner.

15. That as a direct and proximate result of the aforementioned breaches of duties and the
negligence of the Defendant, the Defendant caused a motor vehicle collision of great
force and impact, causing Plaintiff to suffer severe, serious, painful, permanent and
disabling injuries, and causing the Plaintiff to suffer serious impairments of important
body function(s) and/or permanent and serious disfigurements.

16. That as a direct and proximate result of the aforementioned negligence and breaches of
duties of the Defendant, Plaintiff, IRA ANDERSON, was made to suffer serious and
disabling injuries; including but not limited to injuries to his back, hip(s), and leg(s) as
well as other serious and disabling injuries, and aggravation of injuries the complete
nature and extent of which is not completely known at this time.

17. That as a direct result of the aforementioned collision, Plaintiff suffered, continues to
suffer, and will likely in the future continue to suffer great pain, discomfort,
embarrassment humiliation, mental anguish, depression, gross anxiety, indignity, and
inconvenience

18. That prior to the accident, Plaintiff was in reasonably good health and was able to and did
participate in and enjoy the usual activities of lifc, but since said accident, Plaintiff has
been under medical and in a state of pain, stress and discomfort, all preventing him from

engaging in many of those activities he engaged in prior to the accident

18-010364-N| FlLED |N |V|Y OFF|CE Ca‘thy M. Gafrett

WAYNE COUNTY CLERK 215/2019 7:29 PM Jacquetta Parkinson _

' 'Cas'e 2:'19-cv-1o7zt7-‘SFC-"Rva ECF No. 1 fil‘éd'o's"/is/i'a"""Pagé'l`t).`§e "'Page 26`01"7"7`"

19.

That as a direct and proximate result of the motor vehicle accident and the injuries
PlaintiH sustained therein., Plaintiff has sought and obtained continued medical treatment

and attention and will likely require extensive medical treatment in the future.

WHEREFORE, Plaintiff prays that this Honorable Court grant judgment against the

Defendant, JOHN DOE, in whatever amount Plaintiff is found to be entitled, together with

interest, costs, and attorney fees.

20.

21.

22.

23.

COUNT ll --¢OWNERS LIABILITY tAgainst “Defendants”[

Plaintiff herein incorporates by reference and re-alleges Paragraphs l through 19 of the
Allegations of this Complaint and with the same force and effect as if same were set forth
in full hereunder, and further states:

That at all times relevant hereto, the vehicle being driven by JOHN DOE was owned/co-
owned and/or leased/co-leased by Defendant, SLYPED SERVICES INC and/or
CUBACOL TRANSPORT LLC .

That at all times relevant hereto, the vehicle being driven by JOHN DOE was being
operated with the express and/or implied consent and knowledge of Defendants-
owner/co-owner and/or lessee/co-lessee.

That Defendant, SLYPED SERVICES INC and/or CUBACOL TRANSPORT LLC are
responsible for all damages sustained by the Plaintiff in this matter as hereinbefore or
hereinafter alleged which were caused as a result of the negligent operation of the said
motor vehicle by JOHN DOE pursuant to MCLA 257.401 et. §e_q., as amended, and other
applicable statutes and the common law of the State of Michigan governing owner's

liability for the negligent operation of motor vehicles.

WHEREFORE, Plaintiff respectfully request that this Honorable Court grant judgment in

WAYNE COUNT\’ CLERK 215/2019 7:29 Plv'| Jacquetta Parkinson

18-010364-|\|| FlLED lN |VlY OFF|CE Cathy M. Garretl

-Case~2:19-cv-10747-SF-C-RS~W EeF-'No.‘r' files 03/‘13/19 Pagelr)':z?"Page 27'01‘=77

favor of the Plaintiff against the Defendants for whatever:amount to which Plaintiff is found to

be entitled, together with interest, costs, and attorney fees.

COUNT III: RESPONDEAT SUPERIOR AS TO
DEFENDANTS

24. Plaintiff herein reincorporate and re-allege Paragraphs l through 23 of the
previous Allegations of this Complaint with the same force and effect as if same were set forth in
hill hereunder, and further states:

25. That on or about May 2, 2017 Defendant, JOHN DOE, was a driver, employee,
and otherwise an agent of Defendant, SLYPED SERVICES INC., and/or Defendant, CUBACOL
TRANSPORT LLC.

26. That on or about May 2, 2017 the Defendant, SLYPED SERVICES INC., and/or
CUBACOL TRANSPORT LLC knew or should have known that the Defendant, JOHN DOE,
was acting within the scope of his employmentwith the Defendants.

27. That on or about May 2, 2017 and at the time of the aforesaid accident Defendant,
JOHN DOE, was acting in the course of his employment for the Defendant, SLYPED
SERVICES INC., and/or CUBACOL TRANSPORT LLC and during the course of his regular
duties for said Defendants.

28. That Defendants are liable for the negligence of Defendant, JOHN DOE, their
truck driver, employee and/or agent, pursuant to the Doctrine of Respondeat Superior.

WI-IEREFORE, the Plaintiff prays for judgment in favor of the Plaintiff and against the
Defendants in whatever amount this Honorable Court deems Plaintiff is entitled, together with
interest, costs and reasonable attorney fees. t

COUNT IV: NEGLIGENT TRAINING SUPERVISION and HIRING
AS TO DEFENDANTS`

 

18-010364-N| FlLED lN MY OFFICE Cathy N|. Garrett

WAYNE COUNT\/ CLERK 215/2019 7:29 PIV| Jacquetta Parkinson _

CaSe"Z‘.’1911';\7-'1'0747"-'3`|:0-F\”SVV-`" ECF NO".""]_ fl|'ed`OB/lB/J_Q 'Page'|D.ZS "P'éi"`gje’?_$_`“é`f'77"w l

29. Plaintiff herein reincorporate and re-allege Paragraphs l through 28 of the
previous Allegations of this Complaint with the same force and effect as if same were set forth in
full hereunder, and further states:

30. That on or about May 2, 2017 Defendants were the employer of Defendant, JOHN
DOE.

31. That on or about May 2, `2017, Defendant, SLYPED SERVICES INC and/or
CUBACOL TRANSPORT LLC, was responsible for, hiring, supervising, instructing and
employing truck drivers, more specifically Defendant, JOHN DOE, to work in the capacity of
driving while lawfully operating its motor vehicle(s) and Defendants were otherwise in control
and/or co-control of said motor vehicle, property, truck drivers, employees and authorized agents
of the Defendants.

32. That on or about May 2, 2017, Defendant, JOHN DOE, was lawfully operating
Defendants’ vehicle as a truck driver, employee, and/or agent acting within the scope and course
of his employment and hired by Defendants.

33. That at all times relevant and material hereto, it was the duty of the Defendant,
SLYPED SERVICES INC and/or CUBACOL TRANSPORT LLC, to provide and maintain
reasonably trained, instructed and/or supervised truck drivers, employees and authorized agents
who are lawfully operating Defendants’ vehicles.

34. That Defendant, SLYPED SERVICES INC and/or CUBACOL TRANSPORT LLC,
breached their aforestated duties to provide and maintain reasonably trained, instructed and/or
supervised truck drivers, employees, and authorized agents by failing to reasonably hire, train,
instruct, supervise and manage qualified and safe individuals and/or reasonably screen potential

applicants for employment with the Defendants, including but not limited to Defendant, JOHN

18-010364-N| FlLED |N |VlY OFF|CE Cathy l\/l. Garrett

WAYNE COUNTY CLERK 215/2019 7:29 P|\/l Jacquetta Parkinson y

` "" ’CHS€"2219-CV-`10747'-'SFC'-RSW ECF'NO. 1 file"Cl'US'/l?§]TQ"" PaQé|D.'ZQ"""'F"aQe 29 Of"?“/

DOE.
35. That Defendant, SLYPED SERVICES lNC and/or CUBACOL TRANSPORT LLC,

lcnew or should have known that Defendant, JOHN DOE, was not properly trained, instructed,
and/or supervised to operate Defendants’ vehicle(s) and was otherwise an individual Who should
not be driving Defendants’ motor vehicle,
36. That Defendant, SLYPED SERVICES INC and/or CUBACOL TRANSPORT LLC,
was negligent in and`breached the following duties by way of illustration but.not limitation:
a Negligently hiring Defendant, JOHN DOE, without proper training
and/or instruction;
b. F ailing to properly supervise Defendant, JOHN DOE, and other drivers,
employees and/or agents while working and/or during the scope and
course of their employment with the Defendants;
c. Failing to properly train and/or instruct Defendant, JOHN DOE, and
other drivers, employees and/or agents in the safe operation of
Defendants’ vehicle(s) while in the course of employment with the
Defendants;
d. Failing to take reasonable precautions to prevent injuries such as those
incurred by Plaintiff;
e. Committing other acts of negligence which will be ascertained through
the course of discovery in said litigation.
37. That in the happening of the aforestated incident, Plaintiff was not negligent, but
rather Plaintiff’s injuries were the sole, direct and proximate result .of Defendants’ negligence

and the negligence of their drivers, employees and agents during the scope and course of

WAVNE COUNT\’ CLERK 215/2019 7:29 PN| Jacquetta Parkinson l

18-010364-N| FlLED lN MY OFFICE Cathy i\/l. Garrett

.. ,,..._

employment with the Defendants.

38. That as a direct and proximate result of Defendants’ negligence, Plaintiff, IRA
ANDERSON, suffered severe and debilitating injuries, including but not limited to injury to his
muscles, ligaments, nerves and nervous system, including injury to his hip(s), back, leg(s), and as
well as other serious and disabling injuries including potential aggravation of pre-existing
conditions and other parts of his body.

39. That as a direct and proximate result of the said incident, Plaintiff suffered severe
embarrassment distress, discomfort, inconvenience, mental anguish, pain and suffering; and
Plaintiff has incurred significant doctor bills, medical bills and/or hospital bills and will likely
continue to do so in the future.

40. That, additionally, because of the nature of said injuries, Plaintiff Was and continues
to be unable to participate in many of the activities of life in which he was able to indulge in
prior to said injuries

WHEREFORE, the Plaintiff prays for judgment in favor of the Plaintiff and against the
Defendants in whatever amount this Court deems Plaintiff is entitled,-together with interest, costs

and reasonable attorney fees.

ROTHSTEIN LAW GROUP PLC

[;/ Lawremoe/R. RO#WW
LAWRENCE R. ROTHSTE[N (P19697)
Attorney for Plaintiff
19068 W. Ten Mile Road
Southfleld, MI 48075-2401
(248) 355-2048

Dated: February l, 2019

10

WAYNE COUNTY CLERK 2/8/20‘|9 12:23 PM Debra Bynum

18-010364-N| FlLED |N MY OFF|CE Cathy lVl. Garrett

Case 2:19-CV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 Page|D.Sl Page 31 of 77

STATE OF MICHIGAN

WAYNE COUNTY CIRCUIT COURT

IRA ANDERSON,
Plaintiff
¢vs.r

joHN nos and
sLYPED ssavIcEs, INC.,

a foreign profit corporation, and
CUBACOL TRANSPOR.T, LLC, a

Case No. 18-010364'NI
judge David A. Groner

 

Foreign Profit Corporation,

Defendants.
ROTHSTEIN I_AW GROUP PLC FOSTER SVVIFI` COlllNS & SMITH PC
l_awrence R. Rothstein (P19697) By: Dirk H. Beckwith (P35609)

Michael]. Rothstein (P70240)
Mario j. Azzopardi (P46971)
Attorneys for Plaintiff

19068 Wesc Ten Mile Road
Southfield, Michigan 48075
248.355.2048
h'r@rothsteinlawgroup.com
mjr@rothsteinlawgroup.com
mja@rothsteinlawgroup.com

Attorneys for Slyped Services, Inc.

28411 Northwestern H.ighway, Suite 500
Southfield, Michigan 48034
248.539.9918
dbeckwith@t`osterswift.com

 

SLYPED SERVICES, INC.'S ANSWER 'l`O PI_AINTIFF‘S
FIRST AMENDED COMPLAINT AND DEMAND FORJURY

Slyped Services, Inc. ('Slyped'), for its AnsWer to Plainri£f‘s First Amended Complaint,

states as follows:

l. Slyped neither admits nor denies the allegations contained in Paragraph 1 because

it is without knowledge or information sufficient to form a belief as co r.he truth of the

allegations contained in Paragraph l.

Case 2:19-CV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 Page|D.SZ Page 32 of 77

2. Slyped neither admits nor denies the allegations contained in Paragraph 2
because it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 2.

3. Slyped denies the allegations contained in Paragraph 3 because the allegations are
not true. Slyped was dissolved on November 20, 2018.

4. Slyped denies the allegations contained in Paragraph 4 because the allegations are
not tl'U€.

5. Slyped neither admits nor denies the allegations contained in Paragraph 5
because it is Without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 5.

6. Slyped neither admits nor denies the allegations contained in Paragraph 6
because it is Without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 6.

7. Slyped denies the allegations contained in Paragraph 7 because the allegations are
not true,

8. Slyped neither admits nor denies the allegations contained in Paragraph 8
because it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 8.

COUNT I - NEGLIGENCE BY DEFENDANT _]OHN DOE

9. Slyped repeats and incorporates its responses to Paragrapbs 1 through 8 as if set
forth herein verbatim

10. Slyped neither admits nor denies the allegations contained in Paragraph 10
because it is without knowledge or information suf&cient to form a belief as to the truth of the

allegations contained in Paragraph 10.

55204:00012:405266s.1 2

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.SS Page 33 of 77

ll Slyped neither admits nor denies the allegations contained in Paragraph ll
because it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraphll.

12. Slyped neither admits nor denies the allegations contained in Paragraph 12
because it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 12.

13. Slyped neither admits nor denies the allegations contained in Paragraph 13
because it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 13.

14. Slyped neither admits nor denies the allegations contained in Paragraph 14
because it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 14.

15. Slyped neither admits nor denies the allegations contained in Paragraph 15
because it is unthout knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 15.

16. Slyped neither admits nor denies the allegations contained in Paragraph 16
because it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 16.

17. Slyped neither admits nor denies the allegations contained in Paragraph 17
because it is Without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 17.

18. Slyped neither admits nor denies the allegations contained in Paragraph 18
because it is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 18.

55104:00012:4052663-1 3

Case 2:19-CV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.34 Page 34 of 77

19. Slyped neither admits nor denies the allegations contained in Paragraph 19
because it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 19.

WHEREFORE, Slyped requests this Court dismiss Count I of Plaintiff's First Amended
Complaint with prejudice and without costs and award it its attorney fees and costs so
wrongftu sustained

COUNT II - OWNER'S LIABILITY (Against Defendants)

20. Slyped repeats and incorporates its responses to Paragraphs l through 19 as if set
forth herein verbatim

21. Slyped admits that the vehicle described in Plaintiff's Pirst Amended Complaint
was at one time owned by Slyped. Slyped denies the remaining allegations contained in
Paragtaph 21 because the remaining allegations are not true.

22. Slyped neither admits nor denies the allegations contained in Paragraph 22
because it is without knowledge or information sufhcient reform a belief sufficient to form a
belief as to the truth of the allegations contained in Paragraph 22.

23. Slyped neither admits nor denies the allegations contained in Paragraph 23
because it is without knowledge or information sufficient reform a belief sufficient to form a
belief as to the truth of the allegations contained in Paragraph 23.

WHEREFORE, Slyped requests this Court dismiss Count ll of Plaintiff's First Amended
Complaint with prejudice and without costs and award it its attorney fees and costs so
wrongftu sustained

COUNT III - RESPONDEAT SUPERIOR AS TO DEFENDANTS
24. Slyped repeats and incorporates its responses to Paragraphs l through 23 as if set

forth herein verbatim

55204:00012:4052668~1 4

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.SB Page 35 of 77

25. Slyped neither admits nor denies the allegations contained in Paragraph 25
because it is without knowledge or information sufficient to form a belief sufficient to form a
belief as to the truth of the allegations contained in Paragraph 25.

26. Slyped neither admits nor denies the allegations contained in Paragraph 26
because it is without knowledge or information sufficient to form a belief sufficient to form a
belief as to the truth of the allegations contained in Paragraph 26.

27. Slyped denies the allegations contained in Paragraph 27 because the allegations
are not true.

28. Slyped denies the allegations contained in Paragraph 28 because the allegations
are not true.

WHEREFORE, Slyped requests this Court dismiss Count ill of Plaintist First Amended
Complaint with prejudice and without costs and award it its attorney fees and costs so
wrongfully sustained

COUNT IV - NEGI.IGENT TRAIN[NG, SUPERVIS[ON
AND HIRING AS TO DEFENDAN'I`S

29. Slyped repeats and incorporates its responses to Paragraphs 1 through 28 as if set
forth herein verb atlm.

30. Slyped denies the allegations contained in Paragraph 30 because the allegations
are not true.

31. Slyped denies the allegations contained in Paragraph 31 because the allegations
are not true.

32. Slyped denies the allegations contained in Paragraph 32 because the allegations

are DO[ lll'U€.

55204.00012:4052668~1 5

Case 2:19-CV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.36 Page 36 of 77

33. Slyped denies the allegations contained in Paragraph 33 because the allegations
are not true.

34. Slyped denies the allegations contained in Paragraph 34 because the allegations
are not true

35. Slyped denies the allegations contained in Paragraph 35 because the allegations
are not true.

36. Slyped denies the allegations contained in Paragraph 36 because the allegations
are not ml€.

37. Slyped neither admits nor denies the allegations contained in Paragraph 37
because it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 37.

38. Slyped neither admits nor denies the allegations contained in Paragraph 38
because it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 38.

39. Slyped neither admits nor denies the allegations contained in Paragraph 39
because it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 39.

40. Slyped neither admits nor denies the allegations contained in Paragraph 40
because it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragrapb 40.

WHEREFORE, Slyped requests this Court dismiss Count IV of Plaintiff's First
Amended Complaint with prejudice and without costs and award it its attorney fees and costs

so wrongftu sustained

55204:00012.~4052658-1 6

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.37 Page 37 of 77

FOS'I`ER. SWIFI` COLLINS &t SMITH PC

By: /s/ Dirk H. Beckwith
Dirk H. Beckwith (P35609)

Attorneys for Slyped Services. lnc.
28411 Northwestern Highway, Suite 500
Southfield, Michigan 48034
248.539.9918
dbeckwith@fosterswift.com
Dated; February 7, 2019
AFFIRMATIVE DEFENSES

Slyped, for its Afflrmative Defensos, states as follows:

l. Slyped claims the rights, privileges and immunities provided under MCLA
500.3101 et seq. being the Michigan No Fault Automobile Insurance Law.

2. Plaintiff has failed to state a claim upon which relief may be granted and Slyped
is entitled to judgment ofNo Cause for Action as a matter of law.

3. Any claim by the Plaintiff for recovery of economic benefits, damages or
payments is barred to the extent provided by the applicable provisions of MCLA 500.3101 et
scq.

4, Plaintist claim for wage loss benefits and/or loss of earning capacity is
specifically prohibited by Ouellette v Ken§§!, 424 Mich 83, 375 NW2d 470 (1985) and, on that
basis, Plaintiff has failed to state a claim upon which relief may be granted

5. Plaintiff has not sustained injuries amounting to death, serious impairment of
body function, or permanent serious disiigurement within the meaning of MCLA 500.3135(1).

6. Plaintifi’s injuries have not affected his ability to lead a normal life within the
meaning of Michigan's No Fault Act.

7. The sole, proximate cause of the complained of accident, damages and injuries to

the Plaintiff`, was the negligence and/or comparative negligence of the Plaintiff himselfin failing

sszm=comnioszesa-i 7

Case 2:19-CV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 Page|D.SS Page 38 of 77

to make proper observation, in failing to operate his motor vehicle with due cause and
circumspection and at a speed and in a manner so as not to endanger or be likely to endanger
himself, in failing to use due care, caution, and circumspection with respect to his own health,
welfare and safety, and in failing to keep a proper and safe lookout

8. Slyped denies any negligence on its part whatsoever.

9. Ifthe Plaintiff suffered any injury or damage as alleged, such damage was caused
by the intervening act or acts or omissions of parties other than Slyped and said actor acts or
omissions superseded any action or omission by Slyped of which it might be considered liable to
the Plaintift`, and which Slyped could not reasonably have foreseen, nor for which it can be held
liable in this action.

lO. Slyped claims the rights, privileges and immunities as provided in Pubiic Act 178
(1986) or commonly known as the Tort Reform Act of 1986.

ll. The Plaintiff failed to mitigate his damages.

12. The Plaintiff has violated the dictates of MCLA 257.710(e).

13. There is no proximate causation between the alleged accident and Plaintiff's
injuries, if any.

14. Slyped reserves the right to amend its Aflirmative Defcnses when the discovery
process reveals facts which will properly allow it to do so.

FO£IER SWll""l` COI_I.INS &: SMI'.[H PC

By:_ 2 Z_“ E\_-_» l§§£,} QZ;_Q,
_K: orneys for Slype Services, Inc.
28411 Northwestern Highway, Suite 500
Southfield, Michigan 48034
248.539.9918
dbeckwith@fosterswift.com

 

Dated: February 7, 2019.

55204:00012:4052663-1 8

Case 2:19-cV-1O747-SFC-RSW ECF No.' 1 filed 03/13/19 PagelD.39 Page 39 of 77

CERTIFICATE OF SERVI

This is to confirm that a copy of the foregoing was electronically filed on February 7,
2019. Notice of this filing will be sent to all parties by operation of the Court’s electronic filing
system, and the filing may be accessed through that system.

Mon

ssao¢.onmz:¢oszsss-l 9

Case 2:19-cV-1O747-SFC-R/_§`W ECF No. 1 filed 03/13/19 Page|D.4O Page 40 of 77
t /"\

STATE OF MICHIGAN

WAYNE COUNTY CIRCUIT COURT

IRA ANDERSON,
Plaintiff
'vs» Case No. 181010364»Nl
]udge David A. Groner
]OHN DOE and

SLYPED SERVICES, INC.,

a foreign profit corporation, and
CUBACOL TRANSPORT, LLC, a
Foreign Profit Corporation,

 

Defendants.
ROTHSTEIN I_AW GROUP PLC FOSTER SWIFT COI_I_INS & SMITH PC
Lawrence R. Rothstein (P19697) By: Dirk I-I. Beckwith (P35609)
Michael]. Rothstein (P70240) Attorneys for Slyped Services, Inc.
Mario]. Azzopardi (P4697l) 28411 Northwestern Highway, Suite 500
Attorneys for Plaintiff Southfield, Michigan 48034
19068 West 'l`en Mile Road 248.539.9918
Southfield, Michigan 48075 dbeckwith@fosterswift.com
248.355.2048
lrr@rothsteinlawgroup.com

mjr@rothsteinlawgroup.com
mj a@rothsteinlawgroup.com

 

SLYPED SERVICES, INC.'S INTERROGATORIES
AND REQUESTS TO ADMIT 'l`O IRA ANDERSON

Slyped Services, Inc. submits these Interrogatories and Requests to Admit to Ira
Anderson to be answered separately, fully in Writing, and under oath.

These Interrogatories and Requests for Admissions are submitted pursuant to MCR 2.309
and 2.312, and the information sought must be given, whether secured by you, your agent,
representative or attorney or any other persons who have made this knowledge known to you,

from whom you can get this information and Who is competent to testify as to the facts that are

CaSe 2219-CV-10747-SFC-/|:§\W ECF NO. 1 filed 03/13/19 P/<’D`e|DAl Page 41 Of 77

stated. These Interrogatories and Requests for Admissions shall be deemed continuing, and
supplemental answers shall be required immediately upon receipt thereof, as you directly or
indirectly obtain further or different information from the time that the answers are served to the
time of trial.

The answers to these Interrogatories and Requests for Admissions must be served upon
the undersigned attorneys within twenty-eight (28) days from the date that these Interrogatories
and Requests for Admissions are served upon you.

Interrogatory No. l.

ls Plaintiff claiming damages, exclusive of interest and costs, in excess of $75,000.00?
ANSWER:

Interrogatory No. 2.

Has Plaintiff sustained damages, exclusive of interest and costs, in excess of $75,000.00?
ANSWER:

Interrogatory No. 3.

Describe the nature and extent of Plaintiff's alleged damages
ANSWER:

Interrogatory No. 4.

Did Plaintiff undergo any surgical procedures as a result of the incident that allegedly
occurred on ]uly 7, 2018? If so, describe the surgical procedures Plaintiff underwent
ANSWER:

Interrogatory No. 5.

Did Plaintiff seek any medical treatment as a result of the incident that allegedly

occurred on july 7, 2018? lf so, What is the total amount of Plaintiff's medical expenses that have

been incurred to date?

55204:00012:4053607-1 2

CaSe 2219-CV-10747-SFC}'F\’_§W ECF NO. 1 filed 03/13/19 P/§Q\G|DAZ Page 42 Of 77

ANSWER:

Interrogatory No. 6.

Did Plaintiff allegedly miss any time from work as a result of the incident that allegedly
occurred on july 7, 2018? If so, what is the total amount of Plaintiff's lost wages incurred to date
and when did Plaintiff return to work?

ANSWER:
Request to Admit No. l.

Admit Plaintiff claims she sustained damages, exclusive of interest and costs, in an
amount in excess of $75,000.00.

ANSWER:
Request to Admit No. 2.

Admit Plaintiff claims she sustained damages, exclusive of interest and costs, in an
amount less than $75,000.00.

ANSWER:
FOSTER SWIFT COLLINS Esr SMITH PC

By:

 

Dirk H. Beckwith (P35609)
Attorneys for Slyped Services, lnc.
28411 Northwestern Highway, Suite 500
Southfield, Michigan 48034
248.539.9918
dbeckwith@fosterswift.com

Dated: February 8, 2019

55204:00012:4053607-1 3

CaSe 2219-CV-10747-SFC(-/R*§W ECF NO. 1 filed 03/13/19 Pa e|D.43 Page 43 Of 77

CERTIFICATE OF SERVICE
'l'his is to confirm that a copy of the foregoing was electronically filed on February 8,
2019. Service of this filing will be sent to all parties via the Court’s electronic filing systcm.

/s/ lo Dicl<inson

55204;00012;4053607-1 4

CaSe 2219-CV-10747-SFC;B§W ECF NO. 1 filed 03/13/19 P/QQ\e|D.44 Page 44 Of 77

STATE OF MICHIGAN

WAYNE COUNTY CIRCUIT COURT

IRA ANDERSON,
Plaintiff
~vs' Case No. 18»010364/NI
]udge David A. Groner
JOHN DoE and

SLYPED SERVICES, INC.,

a foreign profit corporation, and
CUBACOL TRANSPORT, LLC, a
Foreign Profit Corporation,

 

Defendants.
ROTHSTEIN I_AW GROUP PLC FOSTER SWIFT COl_l_lNS 591 SMITH PC
Lawrence R. Rothstein (P19697) By: Dirk H. Beckwith (P35609)
Michael]. Rothstein (P70240) Attorneys for Defendant Slyped Services, Inc.
Mario]. Azzopardi (P46971) 28411 Northwestern Highway, Suite 500
Attorneys for Plaintiff Southfield, Michigan 48034
19068 West Ten Mile Road 248.539.9918
Southfield, Michigan 48075 dbeckwith@fosterswift.com
248.355.2048
lrr@rothsteinlawgroup.com

mjr@rothsteinlawgroup.com
mja@rothsteinlawgroup.com

 

SLYPED SERVICES, INC.'S
SECOND SET OF INTERROGATORIES TO IRA ANDERSON

Slyped Services, lnc., for its Second Set of Interrogatories to Ira Anderson, states as
follows:

These Interrogatories are submitted to you pursuant to MCR 2309 and the information
sought must be given, Whether secured by you, your agent, representative or attorney or any
other persons Who have made this knowledge known to you, from Whom you can get this

information and who is competent to testify as to the facts that are stated. These Interrogatories

CaSe 2219-CV-10747-SFC;B.S`W ECF NO. 1 filed 03/13/19 F:e£\e|DAB Page 45 Of 77

shall be deemed continuing and supplemental answers shall be required immediately upon
receipt thereof, as you directly or indirectly obtain further or different information from the time
that the answers are served to the time of trial.

'l`he answers to these Interrogatories must be served upon the undersigned attorneys
within twenty~eight (28) days from the date that these Interrogatories are served upon you.

l. State your full name, present address, telephone number, date and place of birth,
social security number and driver’s license number and the state in Which it Was issued.

ANSWER:

2. lf you have ever used any other name or names other than the name that is used in
the Complaint, state the name or names, when used and where used.

ANSWER:

3. State your residence history for the past five (5) years, giving the following:

(a) full address;

(b) owned, rented, leased;

(c) name and present address of landlord; and

(d) duration of occupancy.

ANSWER:

4. State your educational history, giving the following:

(a) name and address of each school attended;

(b) dates of attendance;

(c) highest grade or class that you attained; and

(d) degree that was conferred

ANSWER:

55204:00012;4053631-1 2

CaSe 2219-CV-10747-SFC;‘R_S`W ECF NO. 1 filed 03/13/19 P/§ge|DAG Page 46 Of 77

5.

State any occupational or employment training, if any, that you have received,

formal or informal, and give the following:

(a) name and place of training facility;

(b) dates of attendance,

(c) occupational title, and

(d) degree or title that was conferred

ANSWER:

6. State your employment history, if any, for the past five (5) years, giving the
following:

(a) name and address of each employer;

(b) dates of employment at each employer;

(C) type of Work at each place of employment;

(d) reason for termination of each employment; and,

(e) salary or hourly wage rate at the time of starting and time of terminating each
employment

ANSWER:

7. Were you employed at the time of the incident described in the Complaint? If so,
state the following:

(a) place and type of employment;

(b) type of work and title at time of incident;

(c) salary or hourly wage rate at the time of incident alleged in the Complaint;

(d) Whether you had worked on the date of the incident prior to your illness or
injury;

(e) date that you returned to Work following the incident;

55204:00012:4053631-1 3

CaSe 2219-CV-10747-SFC-/‘R§W ECF NO. 1 filed 03/13/19 PB_e|D.47 Page 47 Of 77

(f)

amount of alleged earnings or income resulting from the incident, and attach a

verification of same;

(g) present salary or hourly Wage rate; and

(h) present type of work and title.

ANSWER:

8. lf you have not returned to full/time employment please state the date you

returned to part'time employment and the date it is expected that you will return to full time

employment

ANSWER:

9.

State the amount of income that you received from your employment business or

profession for each of the three (3) years immediately preceding the year in Which the incident

occurred.
ANSWER:
10. State your marital history, if any, giving the following:
(a) date and place of each marriage;
(b) name and present address of each former spouse;
(c) name, age and present address of children from each marriage; and
(d) date, place and manner of termination of each marriage
ANSWER:
ll. State Whether you have been convicted of a crime. If so, further state:
(a) the nature of said conviction;
(b) the date;
(c) the place thereof
ANSWERZ

55204:000|2:4053631-1 4

Case 2:19-CV-1O747-SFC;B`§W ECF No. 1 filed 03/13/19 ng\elDAS Page 48 of 77

12. ln your own Words, please describe in detail how the incident which is the
subject of this lawsuit occurred including relative dates, times and locations of the vehicles
involved (Do not answer "See Complaint').

ANSWER:

13. If you are claiming that you have permanent injury that affects your earning
capacity, please state:

(a) the nature of your injury;

(b) how the injury prevents or makes difficult the performance of your work;

(c) Whether a physician has given you a disability rating, and if so, state the
percentage; and

(d) the name, address and telephone number of said physician

ANSWER:

14. Please state Whether you are claiming as an element of damages, future loss of
earnings or impairment of earning capacity. If so, further state:

(a) the basis of such claim;

(b) the amount; and

(c) the basis upon which you compute such amount

ANSWER:

15. Please describe, in detail, the injuries you allegedly sustained, by reason of said
incident, setting forth whether you sustained:

(a) any fractures or dislocation of any bones;

(b) any abrasions, contusions and/or hematomas;

(c) any sprains and/or strains of any ligaments and/or muscles;

(d) any injury to any nerves and/or the nervous system;

55204:00012:405363|-1 5

CaSe 2219-CV-10747-SFC-/B§W ECF NO. 1 filed 03/13/19 P/Q,Q,e|D.49 Page 49 Of 77

(e) aggravation of any preexisting conditions;

(f) any internal injuries, describe nature of same; and

(g) any other injuries

ANSWER:

16. With reference to any medical treatment, examinations consultation and/or
evaluations for your alleged injuries, please state:

(a) the name, address and telephone number of each hospital or other place of
treatment wherein you have been confined, examined and/or evaluated, and the dates thereof;

(b) the nature of the treatment rendered;

(c) the nature of any operative procedures performed and the dates thereof;

(d) the diagnosis;

(c) the name, address and telephone number of each physician Who has treated,
examined and/ or evaluated your alleged injuries;

(f) the number of occasions on which you were treated, examined and/or evaluated
by each physician, setting forth the dates of treatment, examination and/or evaluation;

(g) the nature of the treatment by each physician setting forth whether said
treatment Was rendered at the doctor‘s office, at your home, and/or in the hospital;

(h) the name, address and telephone number of each psychiatrist and/or psychologist
with whom you have treated and/or consulted, setting forth the dates of treatment and/or
consultations; and

(i) Whether you have in your possession, or anyone acting on your behalf, has copies
of records and/or reports relating to care and treatment rendered for your alleged injuries

ANSWER:

55204;00012;4053631-1 6

Case 2:19-cV-1O747-SFC;B§W ECF No. 1 filed 03/13/19 P§£\elD.BO Page 50 of 77

17. Please state whether you are claiming any of your injuries are of a permanent
nature, and, if so, which of said injuries are alleged to be permanent Further state the name,
address and telephone number of each physician Who has advised you of same.

ANSWER:

18. List any scars and/or other disfigurements Which you claim resulted from the
incident

ANSWER:

19. If you were required to Wear a cast, brace, crutch and/or artificial support, please
state:

(a) the name of such cast, brace and/or artificial support;

(b) a description of same;

(c) the length of time you were required to Wear same; and

(d) the name, address and telephone number of each physician Who prescribed same.

ANSWER:

20. If X»rays Were taken of the alleged injuries, please state:

(a) the date the x»rays Were taken;

(b) the name, address and telephone number of each clinic, hospital and/or office
Where the x'rays were taken; and,

(c) the name, address and telephone number of each person who has present custody
of the X»ray films and/ or X»ray reports.

ANSWER:

21. Please state whether you were confined at home, and if so, the dates you were so
confined.

ANSWER:

55204:00012;4053631-1 7

CaSe 2219-CV-10747-SFC;‘F\_’§W ECF NO. 1 filed 03/13/19 PB|D.Bl Page 51 Of 77

22. Has any doctor advised you to restrict your activities and, if so, state the name,
address and telephone number of the doctor and the activities from which you Were restricted

ANSWER:

23. Please state the name, address and telephone number of each physician who is
presently treating you for the alleged injuries

ANSWER:

24. Please state the name, address and telephone number of your family physician

ANSWER:

25. Please state Whether you have ever been hospitalized prior to and/or subsequent
to said incident other than referred to in your above answers. lf so, further state:

(a) the name, address and telephone number of each hospital, clinic or other medical
institution;

(b) the dates of confinement

(c) the nature of the illness, disease or injury;

(d) the name, address and telephone number of each treating and/or examining
physician; and

(c) Whether you have in your possession, or anyone acting on your behalf, has copies
of any reports and/or records relating to said care and treatment

ANSWER:

26. Please state, in general, the condition of your health prior to said incident

ANSWER:

27. Please state the last time prior to said incident you had a complete physical
examination, and the name, address and telephone number of each physician making said

examination

55204:00012:4053631-1 8

CaSe 2219-CV-10747-SFC;B§\W ECF NO. 1 filed 03/13/19 Pg_q`e|D.BZ Page 52 Of 77

ANSWER:

28. If you Were being treated by a physician prior to the date of said incident please
state the name, address and telephone number of said physician and the type of treatment
rendered

ANSWER:

29. Have you ever been denied any life, health or automobile insurance coverage, or
had to pay increased insurance premiums because of any physical infirmity, ailment disease
and/or other cause?

ANSWER:

30. State whether you have recovered from your alleged injuries and, if so, the
approximate date of recovery,

ANSWER:

31. Please itemize, by name and address, all medical bills paid or incurred by you, in
connection with said incident including, but not limited to: cost of ambulance, cost of X'rays,
cost of medicine, cost of surgical apparatus and any and all other costs.

ANSWER:

32. Please state whether you are claiming as an element of damages future medical
expenses lf so, state the amount and the name, address and telephone number of each physician
who has advised this amount

ANSWER:

33. Please state whether you are claiming any element of damages not heretofore
listed, and, if so, state the amount thereof, and the basis for computing same.

ANSWER:

55204:00012:4053631-1 9

CaSe 2219-CV-10747-SFC;¢F\:_S`W ECF NO. 1 filed 03/13/19 P/Qqe|D.BS Page 53 Of 77

34. Please itemize any other expenses or financial losses Which you have paid or
incurred which you attribute to said incident

ANSWER:

35. Please state Whether you have ever made a claim for personal injuries If so,
further state:

(a) the date of such claim;

(b) the name and address of each person involved in each such claim;

(c) the nature of your injuries; and

(d) the disposition of said claim.

ANSWER:

36. Please state whether you have ever been involved in any lawsuit or worker‘s
compensation claim Which involved a claim for personal injuries If so, further state:

(a) the nature of said lawsuit

(b) the name and address Where said claim Was filed;

(c) the name and address of the Court Wherein said lawsuit was filed;

(d) the name and address of each person involved in said lawsuit and/or claim; and,

(e) the disposition of said lawsuit and/or claim.

ANSWER:

37. Please state whether you have been involved in any accidents either prior to, or
subsequent to said incident lf so, please state:

(a) the place of each said accident;

(b) the date of each said accident;

(c) the nature of any injuries sustained in said accident and

55204;00012;4053631-1 10

CaSe 2219-CV-10747-SFC-B`S`W ECF NO. 1 filed 03/13/19 PDe|D.54 Page 54 Of 77

(d) the name, address and telephone number of each physician who treated you for

said injuries
ANSWER:
38. Please state the name and address of each person known to you or your attorney

who has possession and/or control of any model, map, drawing or photograph purporting to
show the area, the person, materials equipment or other objects involved in said incident If so,
further state.

(a) a brief description of such model, map, drawing or photograph; and

(b) the date when such model, map, drawing or photograph Was made.

ANSWER:

39. Do you know of any documents papers books accounts letters photographs
motion pictures drawings plans objects measurements Written descriptions or other tangible
things containing evidence relating to said incident and not previously listed herein? lf so, as to
each such item, please state:

(a) the nature and specific subject matter;

(b) the date same Was made or taken; and

(c) the name, address and employer of each person making or taking same.

ANSWER:

40. Have you or anyone acting on your behalf, obtained statements in any form, from
any person regarding the events or happenings that occurred at the scene of said incident? lf so,
please state:

(a) the name, address and telephone number of each person from Whom such

statements Were taken;

55204;00012:4053631-1 ll

CaSe 2219-CV-10747-SFC;B§W ECF NO. 1 filed 03/13/19 PQQe|D.55 Page 55 Of 77

(b) Whether each such person is employed, and, if so, the name and address of each
employer;

(c) the name and address of each person taking such statements

(d) Whether each statement was taken in writing, orally, or by recording device; and,

(c) the name and address of each present custodian of each statement

ANSWER:

41. Was an investigation made by you or anyone acting on your behalf concerning
the circumstances of said incident? lf so, please state:

(a) the name, address and telephone number of each person who made the
investigation;

(b) whether a written report was made of said investigation; and

(c) the name, address and telephone number of each person who has present custody
of each such report

ANSWER:

42. Did you or anyone acting on your behalf make and send to any insurance
company or public authority a written report of said incident? If so, please state:

(a) the date of each report;

(b) the name, address and telephone number of the person who made such report;
and

(c) the name, address and telephone number of the insurance company and of the
public authority to which such report Was made.

ANSWER:

55204;00012:4053631-1 12

Case 2:19-CV-1O747-SFCB§W ECF No. 1 filed 03/13/19 P/aqelD.B€ Page 56 of 77

43. Do you have knowledge of any Written report statement memorandum record of
testimony, whether written or oral, and whether prepared by you or anyone acting on your
behalf, concerning said incident other than previously set out in these Interrogatories?

ANSWER:

44. What is the name, address and telephone number of each person who saw or
heard, or claims to have seen or heard, any of the events or happenings that occurred.

(a) immediately before the incident;

(b) at the time of said incident and

(c) immediately after said incident

ANSWER:

45. Have you, or anyone acting on your behalf, contacted any expert Witness either
orally or in writing, concerning any liability, medical or other problem arising out of said
incident? lf so, please state:

(a) the name, address and telephone number of each such expert vvitness;

(b) the nature of the problem for which each expert was consulted; and

(c) which of these experts will be called at the trial of this matter.

ANSWER:

46. Please state the names addresses and telephone numbers of all persons other
than medical witnesses who have knowledge concerning your claim for injuries known to you
or anyone acting on your behalf

ANSWER:

47. Please state the number of years you have been a licensed driver, listing all states
wherein you have been licensed and the license numbers

ANSWER:

55204:00012;4053631-1 13

Case 2:19-cV-1O747-SFC/-B§W ECF No. 1 filed 03/13/19 P/a.qelD.57 Page 57 of 77

48. Please state if you have ever had a driver's license which contained any
restrictions of any kind If so, further state:

(a) the nature of each restriction; and

(b) the effective dates of each restriction

ANSWER:

49. Please state whether you have ever received a moving violation If so, please state:

(a) the nature of each moving violation; and

(b) the effective dates of each moving violation

ANSWER:

50. Please state whether you had consumed any alcoholic beverages sedatives,
tranquilizers or other drugs and/or medicines during the twenty'four (24) hour period
immediately preceding said incident If so, further state:

(a) a description of each substance consumed

(b) the amount of time over Which consumed; and

(c) if alcohol, the place of consumption and the name, address and telephone
number of each person with whom you were drinking

ANSWER:

51. Please state whether you have:

(a) diabetes;

(b) fainting spells;

(c) heart condition;

(d) any medical disorders

(e) eye condition; or

(i) ear condition

55204:00012:405363|-1 14

CaSe 2219-CV-10747-SFC/£§W ECF NO. 1 filed 03/13/19 F;ag`e|D.58 Page 58 Of 77

lf so, further state:

(a) dates of affliction;

(b) a description of the disability and/or condition;

(c) the name, address and telephone number of each attending physician; and

(d) whether you have in your possession or anyone acting on your behalf, has copies
of any medical records and/ or reports relating to said disability and/or condition

ANSWER:

52. Have you applied for no»fault benefits from any insurance company? lf so, please
state:

(a) the date you made the applications;

(b) the name, address and telephone number of the insurance company;

(c) the claim number; and

(d) the name of the adjuster.

ANSWER:

53. Have you received any worker‘s compensation benefits as a result of this

accident? If so, please state:

(a) the date you made the application;

(b) the name, address and telephone number of the insurance company;

(c) the claim number;

(d) the name of the adjuster; and

(e) the type of and amounts of benefits received

ANSWER:

54. I-Iave you made any application for uninsured motorists benefits as a result of this

accident? If so, please state: embarrassment

55204:00012:4053631-1 15

Case 2:19-cV-1O747-SFC;B§W ECF No. 1 filed 03/13/19 P/gg`elD.59 Page 59 of 77

(a) the name, address and telephone number of the insurance company;

(b) the claim number;

(c) the name of the adjuster; and

(d) the amount received

ANSWER:

55. At the time of the accident What Was the make and model of the vehicle in Which
you were an occupant?

ANSWER:

56. At the time of the accident, Were you the driver of the motor vehicle which Was
involved in the accident If not what is the name, address and telephone number of the driven

ANSWER:

57. At the time of the accident were you the owner of the motor vehicle which was
involved in the motor vehicle accident?

ANSWER:

58. Do you own or lease a cell phone.

ANSWER:

59. What Was your cell phone number at the time of the accident

ANSWER:

60. Were you talking on a cell phone at the time of the accident

ANSWER:

55204:00012;4053631-1 16

Case 2:19-cV-1O747-SFC;B§W ECF No. 1 filed 03/13/19 P/a.g\elD.GO Page 60 of 77

FOSTER SWIFT COLI_INS &: SMITH PC

By:/s/ Dirk H. Beckwith
Dirk H. Beckwith (P35609)
Attorneys for Slyped Services, lnc.
28411 Northwestern Highway, Suite 500
Southfield, Michigan 48034
248.539.9918

dbeckwith@fosterswift.com
Dated: February 8, 2019

CERTIFICATE OF SERVICE
This is to confirm that a copy of the foregoing was electronically filed on February 8,

2019. Service of this filing will be sent to all parties via the Court’s electronic filing system.

/s/ Jo Dickinson

55204:00012;4053631-1 17

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.61 Page 61 of 77

gale

S'I'A'I'E OF MICH|GAN

lN THE CIRCUlT COURT FOR THE COUNTY OF WAYNE

IRA ANDERSON,
Plaintiff, Case No. 18-010364-NI
Hon. David A. Groner
v
JOHN DOE and

SLYPED SERVICES, INC.,

a Foreign profit corporation, and
CUBACOL TRANSPORT, LLC,
a Foreign Profit Corporation,

Defendants.

LAWRENCE R. ROTHSTEIN (Pl9697)
MICHAEL J. ROTHSTEIN (P70240)
MARIO J. AZZOPARDI (P469'71)
Attorneys for Plaintiff

19068 West Ten Mile Road

Southfield, Michigan 48075

(248) 355-2048/(248) 355-2079 (fax)
mja@rothsteinlawgroup.com
lrr@rothsteinlawgroup.com
mjr@rothsteinlawgroup.com

DIRK H. BECKWITH (P35609)
Attorneys for Slyped Services, Inc.
28411 Northwestern Highway, Suite 500
Southfield, Michigan 48034
248.539.9918
dbeckwith@fosterswiii.com

PLA|NT|FF’S RESPONSES TO
lflEFENDANTl SLYPED SERVICES, ll`l¢¥’Sl AFFlRMATlVE DEFENSES

Document received by the M_I Wayne 3rd Circuit Court

Case 2:19-CV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.62 Page 62 of 77

NOW COMES the Plaintiff, IRA ANDERSON, by and through his attorneys
ROTHSTEIN LAW GROUP PLC, and in Response to Defendant, Slyped Services, Inc.’s,
Affirmative Defenses, states as follows:

1. In response to Paragraph 1 of Defendant’s Affirmative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

2. In response to Paragraph 2 of Defendant’s Aiiirmative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

3. In response to Paragraph 3 of Defendant’s Afiirmative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

4. In response to Paragraph 4 of Defendant’s Affirmative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

5. In response to Paragr_aph 5 of Defendant’s Affirmative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

6. In response to Paragraph 6 of Defendant’s Affmnative Defens es,

Plaintiff denies the allegations and averments contained in said Paragraph.

7. In response to Paragraph 7 of Defendant’s Aiiinnative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

8. In response to Paragraph 8 of Defendant’s Afi`innative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

9. In response to Paragraph 9 of Defendant’s Affirmative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

10. In response to Paragraph 10 of Defendant’s Afiirmative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

Document received by the MI Wayne 3rd Circuit Court.

Case 2:19-CV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.63 Page 63 of 77

11.

12.

13.

14.

In response to Paragraph 11 of Defendant’s Affirmative Defenses,
Plaintiff denies the allegations and avemients contained in said Paragraph.
In response to Paragraph 12 of Defendant’s Af`firmative Defenses,
Plaintiff denies the allegations and averments contained in said Paragraph.
In response to Paragraph 13 of Defendant’s Af`firmative Defenses,
Plaintiff denies the allegations and averments contained in said Paragraph.
In response to Paragraph 14 of Defendant’s Aff`irmative Defenses,
Plaintiff denies the allegations and averments contained in said Paragraph.

Respectfully Submitted,

ROTHSTE|N LAW GROUP PLC

/s)’ Ma.rio l. Azzopardi
MARIO J. AZZOPARDI (P46971)

Attorney for Plaintiff
19068 West Ten Mile Road
Southf`ield, MI 398075
(248) 355-2048

 

    

PROOF OF SERVICE

1 hereby certify that on February S, 2019,1 electronically filed the 1
foregoing document and this Certificate of Service with the C_lerlc of the ’:
hich lwill send notification of

 

 

Dated: February 8, 2019

Document received by the MI Wayne 3rd Circuit Court

WAYNE COUNTY CLERK 2/5/2019 7:29 PlVl Jacquetta Parkinson

18-010364-Nl FlLED |N l\/lY OFF|CE Cathy M. Garrelt

Case 2:19-Cv-10747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.64 Page 64 of 77

 

 

 

 

 

 

Orlglnal - Court 2nd copy - Plaintiff
Approved. SCAO 1stccpy - Defendant 3rd copy - Retum
STATE OF MlCHlGAN CASE NO.
JUD|C|AL D|STR|CT
3rd JubiciAL cincurr SUMM°NS 18-010364-NI
COUNTY PRDBATE
Court address Court telephone no.
2 Woodward Aveuue, Detroit, MI 48226 313-224»5260
Plaintiff's name(s). address(es). and telephone no(s). Defendant's name(s), address(es). and telephone no(s).
IRA ANDERSON CUBACOL TRANSPORT LLC

c/o Resident Agent: Fischer Fraiicy Ramirez
" 4630 NW 102nd Avenue, Apt. 106
Doral, FL 33178

 

Plaintist attomey` bar no., address and telephone no.

Michael J. Rothstein

l9068 West Ten Mile Road
Southfield, MI 4807 5

(248) 355-2048

 

 

 

 

 

 

lnstructions: Check the items below that apply to you and provide any required information Submit this form to the court clerk
along with your complaint and, if necessary, a case inventory addendum (form MC 21 ). The summons section will be completed
by the court clerk.

Domestic Re|ations Case

l:l There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
family members of the person(s) who are the subject of the complaint

l:l There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or family members of the person(s) who are the subject of the complaint Attached is a completed case inventory
(form MC 21) listing those cases

l:l lt is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or family members of the person(s) who are the subject of the complaint

Civil Case

|:l Thls is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.

|-’ l There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
complaint

§ A civil action between these parties or other parties arising out of the transaction or occurrence alleged ln the complaint has

been previously filed in [lthis court ij court where

it was given case number _________ and assigned to Judge

 

The action |:remalns |:lis no longer pending

Summons section completed by court clerk.

NOT|CE TO THE DEFENDANT: ln the name of the people of the State of Michigan you are notified:

1. You are being sued.

2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
served outside this state).

3. lf you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
demanded in the complaint

4. lf you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
to help you fully participate iri court proceedings please contact the court immediately to make arrangements

 

issue date Expiration date’ Court clerk

2/5/2019 5/7/2019 /s/ Jacquetta Parkinson

*This summons is invalid unless served on or before its expiration date. 'l his document must be sealed by the seal of the oourt.

 

 

 

 

 

Mc 01 (a/18) SUMMONS McR 1.109(0), MCR 2.102(3). MCR 2.104, MCR 2.105

Case 2:19-CV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.GB Page 65 of 77

STATE OF MICH|GAN

lN THE ClRCU|T COURT FOR THE COUNTY OF WAYNE

lRA ANDERSON,
Plaintift', Case No. 18-0'l0364-NI
Hon. David A. Groner
v
JOHN DOE and

SLYPED SERVICES, TNC.,

a Foreign profit corporation, and
CUBACOL TRANSPORT, LLC,
a Foreign Proiit Corporation,

Defendants.

LAWRENCE R. ROTHSTEIN (P19697)
MICHAEL I. ROTHSTEIN (P70240)
MARIO .l. AZZOPARDI (P46971)
Attorneys for Plaintiff

19068 West Ten Mile Road

Southt'ield, Michigan 48075

(248) 355-2048/(248) 355-2079 (/zzx)
mja@rothsteinlawgroup.com
lrr@rothsteinlawgroup.com
mjr@rothsteinlawgroup.com

WAYNE COUNTY CLERK 2/8/2019 3138 PM Debr‘a Bynum

DTRK H. BECKWITH (P35609)
Attorneys for Slyped Services, Inc.
28411 Northwestern Highway, Suite 500
Southt'reld, Michigan 48034
248.539_9918
dbeckwith@i`osterswiit.com

g_l.”AlNTlFF'§ REsPoNsEs 'ro
oEFENoANT, sLYPEo sEvaces, lNc's, AFFrRMA'rrvE oEFENsEs

18-010364-N| FlLED |N |VlY OFF|CE Cathy M. Garrett

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.66 Page 66 of 77

NOW COMES the Plaintiff`, lRA ANDERSON, by and through his attorneys,
ROTHSTEIN LAW GROUP PLC, and in Response to Defendant, Slyped Services, Inc.’s,
Afiirmative Defenses, states as follows:

l. in response to Paragraph l of Defendant’s At`firmative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

2. ln response to Paragraph 2 of Defendant’s Affirrnative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

3. In response to Paragraph 3 of Defendant’s Afnrmative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

4. In response to Paragraph 4 of` Defendant’s Af`firrnative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

5. in response to Paragraph 5 of Defendant’s Aftirrnative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

6. In response to Paragraph 6 of Defendant’s Afflrmative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

7. in response to Paragraph 7 of Defendant’s At`tirmative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

8. ln response to Paragraph 8 of Defendant’s Affirmative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

9. In response to Paragraph 9 of Defendant’s Afflrmative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.
lO. in response to Paragraph lO of Defendant’s Af`firmative Defenses,

Plaintiff denies the allegations and averments contained in said Paragraph.

Case 2:19-Cv-10747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.67 Page 67 of 77

ll.

12_

13.

In response to Paragraph l l of Defendant’s Ai`tirmative Defenses,
Plaintiff denies the allegations and averments contained in said Paragraph.
in response to Paragtaph 12 of Defendant’s At`ftrmative Defenses,
Plaintiff denies the allegations and avennents contained in said Paragraph.
In response to Paragraph 13 of Defendant’s Aftirmative Defenses,
Plaintiff denies the allegations and averments contained in said Paragraph.
in response to Paragraph 14 ot` Defendant’s Ai`tirmative Defenses,
Plaintiff denies the allegations and averments contained in said Paragraph.

Respectfully Submitted,

ROTHSTE|N LAW GROUP PLC

/s/ Mario .i. Azzopardi

MARIO J. AZZOPARDT (P4697i)
Attorney for Plaintiff

19068 West Ten Miie Road
Southfield, Ml 398075

(248) 355-2043

 

    

PRooF;oF~sE-erc-E

Dated: February 8, 2019

' ""`"Ca`s"e"§E`I§Ievlld?b;?-SFC¥§'S’W ECFi\‘io‘/i fi`l`é"'d belie/19 P`a§"§lr)".'"ée"'”"e'ag`e'es'of!"?"'?

STATE OF MlCl'IlGAN

WAYNE COUNTY ClRCUl'l' CCURT

IRA ANDERSON,
Plaintiff
¢VSr
JOHN DOE and
SLYPED SERVICES, INC.,
a foreign profit corporation, and

CUBACOL TRANSPORT, I_LC, a
Foreign Profit Coi.'poration1

Defendani;s.

Case No, 18»010364»NI
judge David A. Groner

 

LAWRENCE R. ROTHSTEIN (P19697)
MICHAEL J. ROTHSTEIN (P70240)
MARIO J. AZZOPARDI (P46971)
Attorneys for PlaintiH`

19068 West Ten Mile Road

Southtield, Michigan 48075

(248) 355-2048/(248) 355-2079 (fax)
mja@rothsteinlawgroup.corn
lrr@rothsteinlawgroup.com
mjr@rothsteinlawgroup.com

DIRK H. BECKWITH (P35609)
Attorneys for Slyped Services, lnc.
28411 Northwestern Highway, Suite 500
Southfield, Michigan 48034
248.539.9918
dbeckwith@fosterswift.com

 

PLA|NT|FF’S AMENDED ANSWERS AND RESPDNSES TO
SLYPED SERVIGES, INC.'S lNTERRQGATORES_
AND REQUESTS TO ADM|T TO lR_A ANDERSON

NOW COMES the Plaintiff, IRA ANDERSON, by and through his attorneys,

ROTHSTEIN LAW GROUP PLC, and for his Amended AnsWers and Responses to Defendant,

SLYPED SERVICES, INC.`s Interrogatories and Requests to Admit states the following:

These Interrogatories and Requests for Admissions are submitted pursuant to MCR 2.309

and 2.312, and the information sought must be given, whether secured by you, your agent,

Document received by the MI Wayne 3rd Circuit Court.

Caéé"’2"£"1§1`{:`§7`1`1674`7"-3|`=`5'-§$\`/`\/ ' ECF l`\l"c`)"'.""l ‘i'i"l`éd"ds}`i'§`/`io" ` P'a§elD.eQ ""`Ha§e `<`§§"`"E)f"??' ` `

representative or attorney or any other persons who have made this knowledge known to you,
from whom you can get this information and who is competent to testify as to the facts that are
stated. These Interrogatories and Requests for Admissions shall be deemed continuing, and
supplemental answers shall be required immediately upon receipt thereof, as you directly or
indirectly obtain further or different information from the time that the answers are served to the
time of trial.

The answers to these Interrogatories and Requests for Admissions must be served upon
the undersigned attorneys within twenty-eight (28) days horn the date that these Interrogatories
and Requests for Admissions are served upon you.

Interrogatory No. 1.

ls Plaintiff claiming damages, exclusive of interest and costs, in excess of $75,000.00?

ANSWER:
Yes.
lnterrogatory No. 2.

Has Plaintiff sustained damages, exclusive of interest and costs, in excess of $75,000.00?

ANSWER:
Yes.
Interrogatory No. 3.

Describe the nature and extent of Plaintiff's alleged damages
ANSWER:

Plaintiff has suffered injuries Which include but are not limited to his back, hips and legs,
pain, suffering, mental anguish, anxiety and other non'economic damages Due to his
injuries, he has also incurred medical expenses and other No»Fault PIP benefits which are
being addressed by AAA.

Please refer to Plaintiff's medical records for more specific details

55204:00012:4053607-1 2

Document received by the MI Wayne 3rd Circuit Court.

il

"""Cei§e"2:'19-CV-1O"72171'S'I`-`C1R`SW" ECF `N`o. 1 fi|éd"Oé`/ELSYI'§“"" `P'ag`e|D`.TO ‘ "`Pé\ge 70 Of"?""?'

Interrogatory No. 4.

Did Plaintiff undergo any surgical procedures as a result of the incident that allegedly
occurred on ]uly 7, 2018? If so, describe the surgical procedures Plaintiff underwent
ANSWER:

No, not as of this date.
Interrogatory No. 5.

Did Plaintiff seek any medical treatment as a result of the incident that allegedly
occurred on _]uly 7, 2018? lf so, what is the total amount of Plaintiff's medical expenses that have
been incurred to date?

ANSWER:
Yes, he has and continues to do so. PlaintifPs medical bills have been submitted to his No'
Fault PIP carrier and/or his health insurance carrier and he is not certain at this time what
the amount of the corresponding medical bills may be.

Interrogatory No. 6.

Did Plaintiff allegedly miss any time from work as a result of the incident that allegedly
occurred on]uly 7, 2018? If so, what is the total amount of Plaintiff's lost wages incurred to date
and when did Plaintiff return to Work?

ANSWER:
No, I Was retired from Ford Motor Company already.
Request to Admit No. 1.

Admit Plaintiff claims she sustained damages exclusive of interest and costs, in an

amount in excess of $75,000.00.

ANSWER:

55204:00012:4053607-1 3

Document received by the MI Wayne 3rd Circuit Court.

..,.._...,._ ......

Plaintiff objects to this request as it improperly addresses plaintiff, Mr. ANDERSON, as
“she”. However, without waiving any stated or potential objections and in the spirit of
cooperative discovery, Plaintiff admits
Request to Admit No. 2.

Admit Plaintiff claims she sustained damages exclusive of interest and costs, in an
amount less than $75,000.00.
ANSWER:
Plaintiff objects to this request as it improperly addresses plaintiff, Mr. ANDERSON, as

“she”. However, without waiving any stated or potential objections and in the spirit of
cooperative discovery, Plaintiff Denies.

l"'OS'l'ER SWil""l' COI_I_INS Es: SMITH PC

By:

 

Dirk H. smka (P35609)
Attorneys for Slyped Services, Inc.
28411 Northwestern Highway, Suite 500
Southfield, Michigan 48034
248.539.9918
dbeckwith@fosterswift.com

Dated: February 8, 2019

55204:00012:4053607~1 4

Document received by the MI Wayne 3rd Circuit Court.

Case '2:19-cv-1074'7JSFC-RSW ECF No. 1 filed 0'3/13/19 PagelD.?z ` Page 72 of 77'

,-‘-lcl

Date

_"--=:dj°l,n l lmth

Ira Anderson
Respeotfully submitted

ROTHSTEIN LAW GROUP PLC

Attorney signs as to Objections Only.

/s/Mario J. Azzor)ardi

MARIO J. AZZOPARDI(P46971)
Attorney for Plaintiff

19068 W. Ten Mile Road
Southiield, MI 48075

(248) 355-2048/(248) 355-2079 (fax)
mj a@rothsteinlawgroup.com

 

PROOF OF SERVICE

The undersigned certifies that on 021 pal 11019, a copy of the
foregoing document was served upon the anomeys of record of_ all
parties to the above cause via ema_i| and,iirsl class U.S. Mail at their

___respe_ctive business addresses as disclose‘cl\by the pleadings of- record

herein

 

Dated: Febr'uary 8, 2019

55204:000]2:4053607-|

Document received by the MI Wayne 3rd Circuit Court

WAYNE COUNTY CLERK 2/19/2019 8;00 Al\/l Carlita l\/|CMi|ler

18-010364-N| FlLED |N MY OFF|CE Cathy lVl. Garreit

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 Page|D.?S Page 73 of 77

STATE OF MlCHlGAN

WAYNE COUNTY ClRCUlT COURT

IRA ANDERSON,
Plaintiff
.¢\.'S»

]OTIN DOl': and

SLYPED SERVICES, INC..

a foreign profit corporation, and
CUBACOL 'l'RAN Sl’OR`l`, LLC, a
Foreign l’rofit Corporation,

Defendanrs

Case No. 18-'010364-»Nl
]udge David A. G roncr

 

LAWRENCE R. ROTHSTEIN (P19697)
MICHAEL l. ROTHSTEIN (P70240)
MARlO .l. AZZOPARDI (P4697l)
Attorneys for Plaintiff

19068 West Ten Mile Road

Southiield, Michigan 48075

(248) 355-2048/(248) 355-2079 (/ax)
mja@rothsteinlawgroup.com
hr@rothsteinlawgroup.com
mjr@rothsteinlawgroup.com

DIRK H. BECKWITH (P35609)
Attorneys for Slyped Services, lnc.
28411 Northwestern l-lighway, Suite 500
Southfield, Michigan 48034

248.539.99‘1 8
dbeckwith@fosterswiii.com

PLAlNTlFF’S ANSWERS AND RESPONSES TO
SLYPED SERV|CES, lNC.'S INTERROGATORIES
AND REQUESTS TO ADM|T TO IRA ANDERSON

NO\N COMES the Plaintifi, IRA ANDERSON, by and through his attorneys

ROTHSTEIN LAW GROUP PLC, and for his AnsWers and Responses to Defendant, SLYPED

SERVICF.S, lNC.'s Interrogatories and Requests to AclmiL states the following:

These Interrogatories and Requests for Admissions are submitted pursuant to MCR 2.309

and 2.3|2, and the information sought must be given, whether secured by you, your agent,

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 Page|D.74 Page 74 of 77

representative or attorney or any other persons who have made this knowledge known to you,
from Whom you can get this information and who is competent to testify as to the facts that are
stated '['hese interrogatories and Requests for Admissions shall be deemed continuing and
supplemental answers shall be required immediately upon receipt thereof, as you directly or
indirectly obtain further or different information from the time that the answers are served to the
time of trial.

The answers to these Interrogatories and Requests t`or Admissions must be served upon
the undersigned attorneys within twenty-eight (28) days from the date that these Interrogatories
and Requests for Admissions are served upon you.

Interrogatury No. 1.

ls Plaintiff claiming damages exclusive of interest and costs in excess of $75,000.00?

ANSVV]`;R:
Yes.
Interrogatory No. 2.

Has Plaintiff sustained damages exclusive of interest and costs in excess of 375,000.00?
ANS'WER:

Yes.
lnrerrogatory No. 3.

Describe the nature and extent of Plaintiff's alleged damages
ANSW'ER:

Plaintiff has suffered injuries which include but are not limited to his back, hips and legs,
pain, suffering, mental anguish, anxiety and other non-economic damages Due to his
injuries he has also incurred medical expenses and other No»Fault PIP benefits which are

being addressed by AAA.

Please refer to PlaintifPs medical records for more specific details

55204:00012:4053607-1 2

Case 2:19-CV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.75 Page 75 of 77

hiterrogatory No. 4.

Did Plaintiff undergo any surgical procedures as a result of the incident that allegedly
occurred on]uly 7, 2018? lf so, describe the surgical procedures Plaintiff underwent
ANSV\/’ER‘.

No, not as of this date.
lnterrogatory No. 5.

Did Plaintiff seek any medical treatment as a result of the incident that allegedly
occurred on ]uly 7, 2018? if so, what is the total amount of Plaintiff's medical expenses that have
been incurred to date?

ANSVVF;R:
Yes, he has and continues to do so. Plaintiff’s medical bills have been submitted to his No»
Fault PIP carrier and/or his health insurance carrier and he is not certain at this time What
the amount of the corresponding medical bills may bc.

Interrogatory No. 6.

Did Plaintiff allegedly miss any time from Work as a result of the incident that allegedly
occurred onjuly 7, 2018? if so, What is the total amount of Plaintiff's lost wages incurred to date
and when did Plaintiff return to Worl<?

ANSWER:
No, I Was retired from Ford Motor Company already.
Request to Admit No. 1.

Admit Plaintiff claims she sustained damages exclusive of interest and eosts, in an

amount in excess of $75,000.00.

ANSWER:

55204:0001 214053607-1 3

Case 2:19-cV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 PagelD.76 Page 76 of 77

Plaintiff objects to this request as it improperly addresses plaintiff, Mr. ANDERSON, as
“she”. However, without Waiving any stated or potential objections and in the spirit of
cooperative discovery, Plaintiff admits
Request to Admit No. 2.

Admit Plaintiff claims she sustained damages exclusive of interest and costs, in an
amount less than $75,000.00.
ANSWER:
Plaintiff objects to this request as it improperly addresses plaintiff, Mr. ANDERSON, as

“she”. However, without waiving any stated or potential objections and in the spirit of
cooperative discovery, Plaintiff Denies.

I"OSTER SVVIFT COLLINS &'.' SMITH PC

By:

 

park u. Beckwith (P35609)
Attorneys for Slyped Services_. lnc.
28411 Northwestern llighway, Suite 500
Southl'ield, lvl ich igan 48034
248.539.9918
dbec.l<with@fosterswift.com
Dated: February 8, 2019

55204;00012:4053607-1 4

Case 2:19-CV-1O747-SFC-RSW ECF No. 1 filed 03/13/19 Page|D.77 Page 77 of 77

_-_`.ccm mcquw :Ec.. E._Hmm

o § ,m ~C.E.rjo_»_ H~H:HNC

 

HU~»PMHM hC _W_CC~E

 

Eoo.ascem?§££m£ou@m.§

csc mcmann §§§§N-§ §§
flame :2 ,E@.F.s:._§om

deem 2a2 cm.r ..5 w@o§

,§EEE uaw SEQ:<

:§§ Em§owwe ._ o§<§

 

W.En_om~€ .h. QEE>QE

UQL LDOMU >><1~ Z_H,_lm$rr©¢

,EEEQ=@ >::.too@mo,m

noweov=€ md

 

.>_=o mmo:oo.EO 2 wm mcme zoEoS<

QED

